Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 1 of 94




                  EXHIBIT 1
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 2 of 94

                                                                                       EXECUTION COPY

 1   KESSLER TOPAZ
       MELTZER & CHECK, LLP
 2   JENNIFER L. JOOST (Bar No. 296164)
     STACEY M. KAPLAN (Bar No. 241989)
 3   One Sansome Street, Suite 1850
     San Francisco, CA 94104
 4   Tel: (415) 400-3000
     Fax: (415) 400-3001
 5   jjoost@ktmc.com
     skaplan@ktmc.com
 6
     Counsel for Lead Plaintiff SEB Investment Management AB
 7   and Lead Counsel for the Class

 8   [Additional Counsel on Signature Page]

 9

10                                  UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13   SEB INVESTMENT MANAGEMENT AB,                        Case No. 5:18-cv-06720-LHK
     Individually and on Behalf of All Others Similarly
14   Situated,                                            CLASS ACTION

15                  Plaintiff,                            STIPULATION AND AGREEMENT OF
                                                          SETTLEMENT
16   v.

17   ALIGN TECHNOLOGY, INC., JOSEPH M.                    Courtroom:     8, 4th Floor
     HOGAN, and JOHN F. MORICI,                           Judge:         Hon. Lucy H. Koh
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28


                                                                Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 3 of 94

                                                                                              EXECUTION COPY

 1          This Stipulation and Agreement of Settlement dated as of June 30, 2021 (“Stipulation”) is entered

 2   into between: (a) Court-appointed Lead Plaintiff SEB Investment Management AB (“Lead Plaintiff”), on

 3   behalf of itself and the Settlement Class (as defined below); and (b) Align Technology, Inc. (“Align” or

 4   the “Company”), Joseph M. Hogan, and John F. Morici (collectively, “Defendants” and, together with

 5   Lead Plaintiff, the “Parties”), by and through their respective undersigned counsel, and embodies the terms

 6   and conditions of the Parties’ settlement of the above-captioned action (“Action”).1 Subject to the approval

 7   of the Court and the terms and conditions expressly provided herein, this Stipulation is intended to fully,

 8   finally, and forever compromise, settle, release, resolve, and dismiss with prejudice the Action and all

 9   claims asserted therein.

10          WHEREAS:

11          A.      On November 5, 2018, a putative securities class action complaint, styled Xiaojiao Lu v.

12   Align Technology, Inc., et al., Case No. 5:18-cv-06720-LHK (“Lu Action”), was filed in the United States

13   District Court for the Northern District of California (“Court”) on behalf of certain purchasers of Align

14   common stock. ECF No. 1. This case was assigned to the Honorable Lucy H. Koh. ECF No. 4.

15          B.      On December 12, 2018, a similar securities class action complaint, styled David Infuso v.

16   Align Technology, Inc., et al., Case No. 3:18-cv-07469-WHA (“Infuso Action”), was filed in this Court.

17   On January 2, 2019, the Court granted an administrative motion to relate the two cases. ECF No. 11.

18          C.      By Order dated March 22, 2019, the Court consolidated the Lu and Infuso Actions,

19   appointed SEB Investment Management AB as Lead Plaintiff, and approved Lead Plaintiff’s selection of

20   Kessler Topaz Meltzer & Check, LLP as Lead Counsel for the class. ECF No. 72.

21          D.      On May 10, 2019, Lead Plaintiff filed the Consolidated Class Action Complaint for

22   Violation of the Federal Securities Laws (“Consolidated Complaint”). ECF No. 87. The Consolidated

23   Complaint asserted claims under Sections 10(b), 20(a), and 20A of the Securities Exchange Act of 1934

24   (“Exchange Act”), 15 U.S.C. §§ 78j(b) 78n(a), and 78t(a), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5,

25   promulgated thereunder, against Align, Joseph M. Hogan, John F. Morici, Raphael S. Pascaud, and Emory

26   M. Wright (collectively, “Consolidated Complaint Defendants”).

27
     1
28          All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
     to them in ¶ 1 of this Stipulation.

                                                   1               Case No. 5:18-cv-06720-LHK
                                STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 4 of 94

                                                                                            EXECUTION COPY

 1          E.        The Consolidated Complaint Defendants moved to dismiss the Consolidated Complaint on

 2   June 24, 2019 (“First Motion to Dismiss”). ECF No. 92. The Consolidated Complaint Defendants also

 3   submitted a Request for Judicial Notice and Notice of Incorporation in support of their First Motion to

 4   Dismiss (“First Request for Judicial Notice”). ECF No. 93. Lead Plaintiff opposed the First Motion to

 5   Dismiss on August 13, 2019 (ECF No. 97), and the Consolidated Complaint Defendants filed replies in

 6   support of their First Motion to Dismiss and First Request for Judicial Notice on September 12, 2019 (ECF

 7   Nos. 98 & 99).

 8          F.        By Order dated October 29, 2019, the Court granted the First Motion to Dismiss (“First

 9   MTD Order”), but provided Lead Plaintiff leave to file an amended complaint within 30 days. ECF No.

10   107.

11          G.        In accordance with the First MTD Order, Lead Plaintiff filed the Amended Consolidated

12   Class Action Complaint for Violation of the Federal Securities Laws on November 29, 2019 (“Amended

13   Consolidated Complaint”). ECF No. 120.2 The Amended Consolidated Complaint asserts claims under
14   Sections 10(b), 20(a), and 20A of the Exchange Act, 15 U.S.C. §§ 78j(b) 78n(a), and 78t(a), and SEC Rule

15   10b-5, 17 C.F.R. § 240.10b-5, promulgated thereunder, against Defendants. The Amended Consolidated

16   Complaint alleges that Defendants made materially false or misleading statements regarding the impact of

17   competition on Align’s business, particularly its comprehensive clear aligner business. The Amended

18   Consolidated Complaint further alleges that the price of Align common stock was artificially inflated

19   during the period between May 23, 2018, and October 24, 2018, as a result of Defendants’ allegedly false

20   or misleading statements, and declined when the alleged truth was revealed after the close of the market

21   on October 24, 2018.

22          H.        Defendants moved to dismiss the Amended Consolidated Complaint on July 17, 2020

23   (“Second Motion to Dismiss”). ECF No. 122. Defendants also submitted a Request for Judicial Notice and

24   Notice of Incorporation in support of their motion (“Second Request for Judicial Notice”). ECF No. 123.

25   Lead Plaintiff opposed the Second Motion to Dismiss on March 2, 2020 (ECF No. 130), and Defendants

26
     2
            The Amended Consolidated Complaint does not allege claims against two of the Consolidated
27   Complaint Defendants (Ralph Pascaud and Emory Wright), and changed the class period start date from
28   April 25, 2018 to May 23, 2018.



                                                2               Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 5 of 94

                                                                                              EXECUTION COPY

 1   filed replies in support of their Second Motion to Dismiss and Second Request for Judicial Notice on April

 2   1, 2020 (ECF Nos. 131 & 132).

 3          I.      By Order dated September 9, 2020, the Court granted in part and denied in part Defendants’

 4   Second Motion to Dismiss (“Second MTD Order”). ECF No. 138.

 5          J.      On September 23, 2020, Defendants filed their Answer to the Amended Consolidated

 6   Complaint. ECF No. 142. Defendants amended their Answer on February 4, 2021. ECF No. 152.

 7          K.      Following the issuance of the Second MTD Order, the Parties began discussing the

 8   possibility of resolving the Action through settlement and agreed to mediate before Gregory P. Lindstrom

 9   of Phillips ADR (“Mr. Lindstrom”). A mediation session with Mr. Lindstrom was scheduled for November

10   23, 2020. In advance of the mediation, the Parties exchanged detailed mediation statements addressing

11   liability and damages issues. The Parties were unable to resolve the Action at the November 2020

12   mediation, and commenced discovery immediately thereafter.

13          L.      While discovery was ongoing, the Parties agreed to participate in a second mediation

14   session before Mr. Lindstrom, to occur on June 10, 2021. In advance of the mediation, the Parties engaged

15   in discovery, presented certain discovery disputes to Magistrate Judge Virginia K. DeMarchi, and reviewed

16   the documents each side had produced to date. Following hard-fought, arm’s-length negotiations at the

17   mediation and over the course of the following day, the Parties reached an agreement in principle to resolve

18   the Action and memorialized their agreement in a binding Confidential Term Sheet executed on June 11,

19   2021 (“Term Sheet”). The Term Sheet sets forth, among other things, the Parties’ agreement to settle the

20   Action and release all claims against Defendants in return for a cash payment of $16,000,000 for the benefit

21   of the Settlement Class. This Stipulation (together with the exhibits hereto) incorporates all of the Term

22   Sheet’s material provisions, and reflects the final and binding agreement between the Parties.

23          M.      Based upon their investigation, prosecution, and mediation of the case, Lead Plaintiff and

24   Lead Counsel have concluded that the terms and conditions of this Stipulation are fair, reasonable, and

25   adequate to Lead Plaintiff and the other Settlement Class Members, and in their best interests. Based on

26   Lead Plaintiff’s direct oversight of the prosecution of this matter and with the advice of Lead Counsel,

27   Lead Plaintiff has agreed to settle and release the Lead Plaintiff’s Released Claims (as defined below)

28   pursuant to the terms and provisions of this Stipulation, after considering, among other things: (i) the


                                               3               Case No. 5:18-cv-06720-LHK
                            STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 6 of 94

                                                                                                  EXECUTION COPY

 1   substantial financial benefit that Lead Plaintiff and the other Settlement Class Members will receive under

 2   the proposed Settlement; and (ii) the significant risks and costs of continued litigation and trial.

 3          N.        This Stipulation constitutes a compromise of all matters that are in dispute between the

 4   Parties. Defendants are entering into this Stipulation solely to eliminate the uncertainty, burden, and

 5   expense of further protracted litigation. Each of the Defendants denies any wrongdoing, and this Stipulation

 6   shall in no event be construed or deemed to be evidence of or an admission or concession on the part of

 7   any of the Defendants with respect to any claim or allegation of any fault, liability or wrongdoing

 8   whatsoever, the appropriateness of class certification, or the scope of damage (if any), or any infirmity in

 9   the defenses that Defendants have, or could have, asserted. Defendants expressly deny that Lead Plaintiff

10   has asserted any valid claims as to any of them, and expressly deny any and all allegations of fault, liability,

11   wrongdoing, or damages whatsoever. Similarly, this Stipulation shall in no event be construed or deemed

12   to be evidence of or an admission or concession on the part of Lead Plaintiff of any infirmity in any of the

13   claims asserted in the Action, or an admission or concession that any of Defendants’ defenses to liability

14   had any merit.

15          O.        NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead

16   Plaintiff (individually and on behalf of all Settlement Class Members) and Defendants, by and through

17   their respective undersigned counsel, and subject to the approval of the Court pursuant to Rule 23(e) of the

18   Federal Rules of Civil Procedure, that, in consideration of the benefits flowing to the Parties from the

19   Settlement, all Lead Plaintiff’s Released Claims as against the Released Defendants’ Parties and all

20   Defendants’ Released Claims as against the Released Lead Plaintiff’s Parties shall be settled and released,

21   upon and subject to the terms and conditions set forth below.

22                                                  DEFINITIONS
23          1.        As used in this Stipulation and any exhibits attached hereto and made a part hereof, the

24   following capitalized terms shall have the following meanings:

25                    (a)    “Action” means SEB Investment Management AB et al. v. Align Technology, Inc. et

26   al., Case No. 18-CV-06720-LHK (N.D. Cal.).

27                    (b)    “Align” or the “Company” means Align Technology, Inc.

28


                                                 4               Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 7 of 94

                                                                                              EXECUTION COPY

 1                  (c)    “Alternate Judgment” means a form of final judgment that may be entered by the

 2   Court herein but in a form other than the form of Judgment provided for in this Stipulation.

 3                  (d)    “Amended Consolidated Complaint” means the Amended Consolidated Class

 4   Action Complaint for Violation of the Federal Securities Laws filed by Lead Plaintiff in the Action on

 5   November 29, 2019 (ECF No. 120).

 6                  (e)    “Authorized Claimant” means a Settlement Class Member who or which submits a

 7   Claim Form to the Claims Administrator that is approved by the Court for payment from the Net Settlement

 8   Fund pursuant to the terms of the Court-approved Plan of Allocation.

 9                  (f)    “Claim” means a paper claim submitted on a Proof of Claim Form or an electronic

10   claim that is submitted to the Claims Administrator.

11                  (g)    “Claim Form” or “Proof of Claim Form” means the form, substantially in the form

12   attached hereto as Exhibit 2 to Exhibit A, that a Claimant must complete and submit if that Claimant seeks

13   to share in a distribution from the Net Settlement Fund.

14                  (h)    “Claimant” means a person or entity who or which submits a Claim Form to the

15   Claims Administrator seeking to be eligible to share in the Net Settlement Fund.

16                  (i)   “Claims Administrator” means JND Legal Administration (“JND”), the firm retained

17   by Lead Counsel, subject to approval of the Court, to administer the Settlement, including providing all

18   notices approved by the Court to potential Settlement Class Members and processing Proof of Claim

19   Forms.

20                  (j)   “Class Distribution Order” means an order entered by the Court authorizing and

21   directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized Claimants.

22                  (k)   “Court” means the United States District Court for the Northern District of

23   California.

24                  (l)   “Defendants” means Align Technology, Inc., Joseph M. Hogan, and John F. Morici.

25                  (m)   “Defendants’ Counsel” means the law firm of Wilson Sonsini Goodrich & Rosati,

26   P.C.

27                  (n)   “Defendants’ Released Claims” means all claims and causes of action of every nature

28   and description, whether known or Unknown Claims, whether arising under federal, state, local, common,


                                               5               Case No. 5:18-cv-06720-LHK
                            STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 8 of 94

                                                                                                   EXECUTION COPY

 1   statutory, administrative, or foreign law, or any other law, rule, or regulation, at law or in equity, whether

 2   fixed or contingent, whether foreseen or unforeseen, whether accrued or unaccrued, whether liquidated or

 3   unliquidated, whether matured or unmatured, whether direct, representative, class, or individual in nature

 4   that arise out of or relate in any way to the institution, prosecution, or settlement of the claims in the Action

 5   against Defendants. Defendants’ Released Claims shall not include any claims relating to the enforcement

 6   of the Settlement.

 7                   (o)    “Effective Date” with respect to the Settlement means the first date by which all of

 8   the events and conditions specified in ¶ 35 of this Stipulation have been met and have occurred or have

 9   been waived.

10                   (p)    “Escrow Account” means an account maintained at The Huntington National Bank

11   wherein the Settlement Amount shall be deposited and held in escrow under the control of Lead Counsel.

12                   (q)    “Escrow Agent” means The Huntington National Bank.

13                   (r)    “Escrow Agreement” means the agreement between Lead Counsel and the Escrow

14   Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow Account.

15                   (s)    “Final,” with respect to the Judgment or, if applicable, the Alternate Judgment, or

16   any other court order means: (i) if no appeal is filed, the expiration date of the time provided for filing or

17   noticing of any appeal under the Federal Rules of Appellate Procedure, i.e., thirty (30) days after entry of

18   the Judgment or order; or (ii) if there is an appeal from the Judgment or order, (a) the date of final dismissal

19   of all such appeals, or the final dismissal of any proceeding on certiorari or otherwise, or (b) the date the

20   Judgment or order is finally affirmed on an appeal, the expiration of the time to file a petition for a writ of

21   certiorari or other form of review, or the denial of a writ of certiorari or other form of review, and, if

22   certiorari or other form of review is granted, the date of final affirmance following review pursuant to that

23   grant. However, any appeal or proceeding seeking subsequent judicial review pertaining solely to an order

24   issued with respect to: (i) attorneys’ fees, costs, or expenses; or (ii) the plan of allocation for the Settlement

25   proceeds (as submitted or subsequently modified), shall not in any way delay or preclude the Judgment or,

26   if applicable, the Alternate Judgment, from becoming Final.

27                   (t)    “Final Approval Hearing” means the hearing set by the Court under Rule 23(e)(2) of

28   the Federal Rules of Civil Procedure to consider final approval of the Settlement.


                                                 6               Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 9 of 94

                                                                                                  EXECUTION COPY

 1                   (u)    “Immediate Family Members” means, as defined in 17 C.F.R. §229.404, Instructions

 2   1(a)(iii) and 1(b)(ii), children, stepchildren, parents, stepparents, spouses, siblings, mothers-in-law, fathers-

 3   in-law, sons-in-law, daughters-in-law, brothers-in-law, sisters-in-law and any persons (other than a tenant

 4   or employee) sharing the household.

 5                   (v)    “Judgment” means the order, substantially in the form attached hereto as Exhibit B,

 6   to be entered by the Court approving the Settlement.

 7                   (w)    “Lead Counsel” means the law firm of Kessler Topaz Meltzer & Check, LLP.

 8                   (x)    “Lead Plaintiff” means SEB Investment Management AB.

 9                   (y)    “Lead Plaintiff’s Released Claims” means all claims, demands, rights, and causes of

10   action, or liabilities of every nature and description, whether known or Unknown Claims, whether arising

11   under federal, state, local, common, statutory, administrative, or foreign law, or any other law, rule, or

12   regulation, at law or in equity, whether fixed or contingent, whether foreseen or unforeseen, whether

13   accrued or unaccrued, whether liquidated or unliquidated, whether matured or unmatured, whether direct,

14   representative, class, or individual in nature that (a) Lead Plaintiff or any other member of the Settlement

15   Class: (i) asserted in the Action or (ii) could have asserted in any court or forum that arise out of or are

16   based upon any of the allegations, transactions, facts, matters or occurrences, representations, or omissions

17   set forth in the Action; and (b) relate to the purchase or other acquisition of Align common stock during

18   the Settlement Class Period. Lead Plaintiff’s Released Claims shall not include: (i) any claims asserted by

19   shareholders on behalf of Align in the two related derivative lawsuits that have been stayed pending the

20   resolution of this Action (In re Align Tech., Inc. Deriv. Litig., Case No. 19-CV-00202-LHK (N.D. Cal.)

21   and Muhammad Abbas v. Joseph M. Hogan, et al., Case No. 19CV346429 (Sup. Ct. Cnty. of Santa Clara));

22   (ii) any claims relating to the enforcement of the Settlement; or (iii) any claims of any person or entity who

23   or which submits a request for exclusion from the Settlement Class that is accepted by the Court.

24                   (z)    “Litigation Expenses” means costs and expenses incurred in connection with

25   commencing, prosecuting, and settling the Action for which Lead Counsel intends to apply to the Court

26   for payment or reimbursement from the Settlement Fund.

27

28


                                                 7               Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 10 of 94

                                                                                               EXECUTION COPY

 1                  (aa)   “Net    Settlement     Fund”   means     the   Settlement    Fund    less:   (i) Taxes;

 2   (ii) Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court; (iv) any

 3   attorneys’ fees awarded by the Court; and (v) any other costs or fees approved by the Court.

 4                  (bb) “Notice” means the Notice of (I) Pendency of Class Action and Proposed Settlement;

 5   (II) Final Approval Hearing; and (III) Motion for Attorneys’ Fees and Litigation Expenses, substantially

 6   in the form attached hereto as Exhibit 1 to Exhibit A, which is to be mailed to Settlement Class Members.

 7                  (cc)   “Notice and Administration Costs” means the costs, fees, and expenses that are

 8   incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing notices to the

 9   Settlement Class; and (ii) administering the Settlement, including but not limited to the Claims process, as

10   well as the costs, fees, and expenses incurred in connection with the Escrow Account.

11                  (dd) “Parties” means Defendants and Lead Plaintiff, on behalf of itself and the Settlement

12   Class.

13                  (ee)   “Plan of Allocation” means the proposed plan of allocation of the Net Settlement

14   Fund set forth in the Notice or any other plan for allocating the Net Settlement Fund as shall be approved

15   by the Court. Neither Defendants nor Defendants’ Released Parties shall have any responsibility for or

16   liability with respect to the Plan of Allocation.

17                  (ff)   “Preliminary Approval Order” means the order, substantially in the form attached

18   hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement and directing that

19   notice of Settlement be provided to the Settlement Class.

20                  (gg) “PSLRA” means the Private Securities Litigation Reform Act of 1995, as amended.

21                  (hh) “Released Claims” means all Defendants’ Released Claims and all Lead Plaintiff’s

22   Released Claims.

23                  (ii)   “Released Defendants’ Parties” means (I) each Defendant, (II) each of their

24   respective Immediate Family Members (for individuals) and each of their direct or indirect parent entities,

25   subsidiaries, related entities, and affiliates, any trust of which any individual Defendant is the settlor or

26   which is for the benefit of any Defendant and/or member(s) of his or her family, and (III) for any of the

27   entities listed in parts (I) or (II), their respective past and present general partners, limited partners,

28   principals, shareholders, joint venturers, members, officers, directors, managers, managing directors,


                                                8               Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 11 of 94

                                                                                                  EXECUTION COPY

 1   supervisors, employees, contractors, consultants, auditors, accountants, financial advisors, professional

 2   advisors, investment bankers, representatives, insurers, trustees, trustors, agents, attorneys, professionals,

 3   predecessors, successors, assigns, heirs, executors, administrators, and any controlling person thereof, in

 4   their capacities as such, and any entity in which a Defendant has a controlling interest.

 5                   (jj)   “Released Lead Plaintiff’s Parties” means (I) Lead Plaintiff, all Settlement Class

 6   Members, Lead Counsel, and (II) each of their respective family members, and their respective general

 7   partners, limited partners, principals, shareholders, joint venturers, members, officers, directors, managers,

 8   managing directors, supervisors, employees, contractors, consultants, auditors, accountants, financial

 9   advisors, professional advisors, investment bankers, representatives, insurers, trustees, trustors, agents,

10   attorneys, professionals, predecessors, successors, assigns, heirs, executors, administrators, and any

11   controlling person thereof, in their capacities as such.

12                   (kk) “Releasee(s)” means each and any of the Released Defendants’ Parties and each and

13   any of the Released Lead Plaintiff’s Parties.

14                   (ll)   “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.

15                   (mm) “Settlement” means the settlement between Lead Plaintiff and Defendants on the

16   terms and conditions set forth in this Stipulation.

17                   (nn) “Settlement Amount” means $16,000,000 in cash to be paid pursuant to ¶ 8 of this

18   Stipulation.

19                   (oo) “Settlement Class” means all persons and entities who purchased or otherwise

20   acquired the common stock of Align between May 23, 2018 and October 24, 2018, both dates inclusive,

21   and who were damaged thereby. Excluded from the Settlement Class are: (I) Defendants; (II) present or

22   former executive officers and directors of Align during the Settlement Class Period and their Immediate

23   Family Members; (III) any of the foregoing entities’ and individuals’ legal representatives, heirs,

24   successors or assigns; and (IV) any entity in which Defendants have or had a controlling interest, or any

25   affiliate of Align. For the avoidance of doubt, “affiliates” are persons or entities that directly, or indirectly

26   through one or more intermediaries, control, are controlled by or are under common control with one of

27   the Defendants. Also excluded from the Settlement Class are any persons and entities who or which submit

28   a request for exclusion from the Settlement Class that is accepted by the Court.


                                                 9               Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 12 of 94

                                                                                                 EXECUTION COPY

 1                     (pp) “Settlement Class Member” means each person and entity who or which is a member

 2   of the Settlement Class.

 3                     (qq) “Settlement Class Period” means the period of time between May 23, 2018 and

 4   October 24, 2018, both dates inclusive.

 5                     (rr)   “Settlement Fund” means the Settlement Amount plus any and all interest earned

 6   thereon.

 7                     (ss)   “Settlement Website” means the website created specifically for the Settlement on

 8   which the Notice and Claim Form, as well as other information related to the Action and the Settlement,

 9   will be posted.

10                     (tt)   “Summary Notice” means the Summary Notice of (I) Pendency of Class Actions and

11   Proposed Settlement; (II) Final Approval Hearing; and (III) Motion for Attorneys’ Fees and Litigation

12   Expenses, substantially in the form attached hereto as Exhibit 3 to Exhibit A, to be published as set forth

13   in the Preliminary Approval Order.

14                     (uu) “Taxes” means: (I) all federal, state, and/or local taxes of any kind (including any

15   interest or penalties thereon) on any income earned by the Settlement Fund; and (II) the expenses and costs

16   incurred by Lead Counsel in connection with determining the amount of, and paying, any taxes owed by

17   the Settlement Fund (including, without limitation, expenses of tax attorneys and accountants).

18                     (vv) “Unknown Claims” means any Lead Plaintiff’s Released Claims which Lead

19   Plaintiff or any other Settlement Class Member does not know or suspect to exist in his, her, or its favor at

20   the time of the release of such claims, and any Defendants’ Released Claims that any Defendant does not

21   know or suspect to exist in his or its favor at the time of the release of such claims, which, if known by

22   him, her, or it, might have materially affected his, her, or its decision(s) with respect to this Settlement or

23   the Releases, including his, her, or its decision(s) to object or not to object to the Settlement. With respect

24   to any and all Released Claims, the Parties stipulate and agree that, upon the Effective Date of the

25   Settlement, Lead Plaintiff and Defendants shall expressly waive, and each of the other Settlement Class

26   Members shall be deemed to have waived, and by operation of the Judgment or the Alternate Judgment, if

27   applicable, shall have expressly waived, any and all provisions, rights, and benefits conferred by any law

28


                                                  10              Case No. 5:18-cv-06720-LHK
                               STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 13 of 94

                                                                                                EXECUTION COPY

 1   of any state or territory of the United States, or principle of common law or foreign law, which is similar,

 2   comparable, or equivalent to California Civil Code §1542, which provides:

 3               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                 CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
 4               EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
                 RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
 5
                 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
 6               DEBTOR OR RELEASED PARTY.

 7   Lead Plaintiff and Defendants acknowledge, and each of the other Settlement Class Members shall be

 8   deemed by operation of law to have acknowledged, that the foregoing waiver was separately bargained for

 9   and a key element of the Settlement.

10                                          CLASS CERTIFICATION

11          2.      Solely for purposes of the Settlement, Defendants stipulate and agree to: (a) certification of

12   the Action as a class action pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure

13   on behalf of the Settlement Class; (b) appointment of Lead Plaintiff as Class Representative for the

14   Settlement Class; and (c) appointment of Lead Counsel as Class Counsel for the Settlement Class pursuant

15   to Rule 23(g) of the Federal Rules of Civil Procedure.

16                             PRELIMINARY APPROVAL OF SETTLEMENT

17          3.      As soon as possible following the execution of this Stipulation, and by no later than July

18   13, 2021, Lead Plaintiff will move for preliminary approval of the Settlement, authorization to provide

19   notice of the Settlement to the Settlement Class, and the scheduling of a hearing for consideration of, inter

20   alia, final approval of the Settlement, which motion shall be unopposed by Defendants. Concurrently with

21   the motion for preliminary approval, Lead Plaintiff shall apply to the Court for, and Defendants shall agree

22   to, entry of the Preliminary Approval Order, substantially in the form attached hereto as Exhibit A.

23                                            RELEASE OF CLAIMS

24          4.      The obligations incurred pursuant to this Stipulation are (a) subject to approval by the Court,

25   and the Judgment (or the Alternate Judgment, if applicable) reflecting such approval becoming Final; and

26   (b) in consideration of the full and final disposition of the Action with respect to the Releasees and any and

27   all Released Claims provided for herein.

28


                                                11              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 14 of 94

                                                                                                 EXECUTION COPY

 1          5.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further action

 2   by anyone, upon the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

 3   Members, on behalf of themselves, and each of their respective heirs, executors, administrators,

 4   predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by operation

 5   of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully, finally, and forever

 6   compromised, settled, released, resolved, relinquished, waived, and discharged each and every Lead

 7   Plaintiff’s Released Claim against the Released Defendants’ Parties, and shall forever be barred, enjoined,

 8   and estopped from prosecuting any or all of the Lead Plaintiff’s Released Claims against any of the

 9   Released Defendants’ Parties.

10          6.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further action

11   by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of themselves, and each of

12   their respective heirs, executors, administrators, predecessors, successors, and assigns in their capacities as

13   such, shall be deemed to have, and by operation of law and of the Judgment, or the Alternate Judgment, if

14   applicable, shall have, fully, finally, and forever compromised, settled, released, resolved, relinquished,

15   waived, and discharged each and every Defendants’ Released Claim against the Released Lead Plaintiff’s

16   Parties, and shall forever be barred, enjoined, and estopped from prosecuting any or all of the Defendants’

17   Released Claims against any of the Released Lead Plaintiff’s Parties.

18          7.      Notwithstanding ¶¶ 5–6 above, nothing in the Judgment, or the Alternate Judgment, if

19   applicable, shall bar any action by any of the Parties to enforce or effectuate the terms of this Stipulation

20   or the Judgment, or Alternate Judgment, if applicable.

21                                   THE SETTLEMENT CONSIDERATION
22          8.      In consideration of the full settlement of the claims asserted against Defendants in this

23   Action, Align agrees that it and/or its D&O liability insurers (“D&O Insurers”) shall pay a total of

24   $16,000,000 (SIXTEEN MILLION DOLLARS) in cash. The Settlement Amount shall be paid into the

25   interest-bearing Escrow Account established for the Settlement and controlled by Lead Counsel, subject to

26   the authority of the Court, within thirty (30) days after the later of: (i) the Court having entered an order

27   preliminarily approving the Settlement, and (ii) Align and/or the D&O Insurers having received customary

28   written instructions for the Settlement Amount to be sent by check or wire into the Escrow Account and


                                                12              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 15 of 94

                                                                                                 EXECUTION COPY

 1   an IRS Form W-9 for the Escrow Account. Any portion of the Settlement Amount to be funded by the

 2   D&O Insurers will be paid directly into the Escrow Account by the D&O Insurers.

 3          9.      Other than Align’s obligation to pay (or cause to be paid) the Settlement Amount within the

 4   time provided for in ¶ 8 of this Stipulation, neither Defendants nor any of the other Released Defendants’

 5   Parties shall have any responsibility for, interest in, or liability with respect to: (i) any act, omission, or

 6   determination by Lead Counsel or the Claims Administrator, or any of their respective designees, in

 7   connection with the administration of the Settlement or otherwise; (ii) the management, investment, or

 8   distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration,

 9   calculation, or payment of any Claims asserted against the Settlement Fund; (v) any loss suffered by, or

10   fluctuation in value of, the Settlement Fund; or (vi) the payment or withholding of any taxes, expenses,

11   and/or costs incurred in connection with the taxation of the Settlement Fund, distributions or other

12   payments from the Escrow Account, or the filing of any federal, state or local tax returns.

13                                     USE OF THE SETTLEMENT FUND
14          10.     The Settlement Fund shall, with the approval of the Court or as provided in this Stipulation,

15   be used to pay: (a) any Taxes; (b) any Notice and Administration Costs; (c) any Litigation Expenses

16   awarded by the Court; (d) any attorneys’ fees awarded by the Court; and (e) any other costs and fees

17   approved by the Court. The balance remaining in the Settlement Fund, that is, the Net Settlement Fund,

18   shall be distributed to Authorized Claimants as provided in ¶¶ 22-32 below.

19          11.     Except as provided herein or pursuant to orders of the Court, the Net Settlement Fund shall

20   remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow Agent shall be

21   deemed to be in the custody of the Court and shall remain subject to the jurisdiction of the Court until such

22   time as the funds shall be distributed or returned pursuant to the terms of this Stipulation and/or further

23   order of the Court. At the written direction of Lead Counsel, the Escrow Agent shall invest any funds in

24   the Escrow Account exclusively in instruments or accounts backed by the full faith and credit of the United

25   States government or fully insured by the United States government or an agency thereof, including a

26   United States Treasury Fund or bank account that is either (a) fully insured by the Federal Deposit

27   Insurance Corporation (“FDIC”), or (b) secured by instruments backed by the full faith and credit of the

28   United States government. The Escrow Agent shall reinvest the proceeds of these instruments or accounts


                                                13              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 16 of 94

                                                                                                EXECUTION COPY

 1   as they mature in similar instruments or accounts at their then-current market rates. Neither Defendants

 2   nor any Released Defendants’ Parties shall have any responsibility for, interest in, or liability with respect

 3   to investment decisions or the actions of the Escrow Agent, or the transactions executed by the Escrow

 4   Agent.

 5            12.   The Parties agree that the Settlement Fund is intended to be a Qualified Settlement Fund

 6   within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as administrator of the

 7   Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible

 8   for filing or causing to be filed all informational and other tax returns as may be necessary or appropriate

 9   (including, without limitation, the returns described in Treasury Regulation § 1.468B-2(k)) for the

10   Settlement Fund. Lead Counsel shall also be responsible for causing payment to be made from the

11   Settlement Fund of any Taxes owed with respect to the Settlement Fund. Upon written request, Defendants

12   will provide to Lead Counsel the statement described in Treasury Regulation § 1.468B-3(e). Lead Counsel,

13   as administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall

14   timely make such elections as are necessary or advisable to carry out this paragraph, including, as

15   necessary, making a “relation back election,” as described in Treasury Regulation § 1.468B-1(j)(2), to

16   cause the Qualified Settlement Fund to come into existence at the earliest allowable date, and shall take or

17   cause to be taken all actions as may be necessary or appropriate in connection therewith.

18            13.   All Taxes shall be paid out of the Settlement Fund, and shall be timely paid, or caused to be

19   paid, by Lead Counsel and without further order of the Court. Any tax returns prepared for the Settlement

20   Fund (as well as the election set forth therein) shall be consistent with the previous paragraph and in all

21   events shall reflect that all Taxes on the income earned by the Settlement Fund shall be paid out of the

22   Settlement Fund as provided herein. Neither Defendants nor any Released Defendants’ Parties shall have

23   any liability or responsibility whatsoever for the payment of Taxes.

24            14.   The Settlement is not a “claims-made” settlement. Upon the occurrence of the Effective

25   Date, neither Align nor any other person or entity who or which paid any portion of the Settlement Amount

26   (including the D&O Insurers) shall have any right to the return of the Settlement Fund or any portion

27   thereof for any reason whatsoever, including without limitation, the number of Claims submitted, the

28


                                                14              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 17 of 94

                                                                                                 EXECUTION COPY

 1   collective amount of Recognized Claims of Authorized Claimants, the percentage of recovery of losses, or

 2   the amounts to be paid to Authorized Claimants from the Net Settlement Fund.

 3           15.     Notwithstanding the fact that the Effective Date of the Settlement has not yet occurred, Lead

 4   Counsel may pay from the Escrow Account, without further approval from Defendants or further order of

 5   the Court, up to $250,000 in Notice and Administration Costs actually incurred and paid or payable

 6   (“Notice and Administration Costs Cap”). Following the Effective Date, Lead Counsel may pay from the

 7   Escrow Account, without further approval from Defendants or further of the Court, all Notice and

 8   Administration Costs exceeding the Notice and Administration Costs Cap. Notice and Administration

 9   Costs shall include, without limitation, the actual costs of printing and mailing the Notice and Claim Form,

10   publishing the Summary Notice, reimbursements to nominee owners for searching and providing the

11   names/addresses of potential Settlement Class Members for noticing or forwarding the Notice and Claim

12   Form directly to their beneficial owners, the administrative expenses incurred and fees charged by the

13   Claims Administrator in connection with providing notice and administering the Settlement (including

14   processing the submitted Claims), and the fees, if any, of the Escrow Agent. In the event that the Settlement

15   is terminated pursuant to the terms of this Stipulation, all Notice and Administration Costs paid or incurred,

16   including any related fees, shall not be returned or repaid to Align, any of the other Defendants’ Releasees,

17   or any other person or entity (including the D&O Insurers) who or which paid any portion of the Settlement

18   Amount.

19                            ATTORNEYS’ FEES AND LITIGATION EXPENSES
20           16.     Lead Counsel will apply to the Court for an award of attorneys’ fees to be paid solely from

21   (and out of) the Settlement Fund. Lead Counsel also will apply to the Court for Litigation Expenses to be

22   paid solely from (and out of) the Settlement Fund. Lead Counsel’s application for an award of attorneys’

23   fees and/or Litigation Expenses is not the subject of any agreement between Defendants and Lead Counsel

24   other than what is set forth in this Stipulation.

25           17.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be paid to

26   Lead Counsel immediately upon award, notwithstanding the existence of any timely filed objections

27   thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any part thereof, subject

28   to Lead Counsel’s obligation to make appropriate refunds or repayments to the Settlement Fund, plus


                                                 15              Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 18 of 94

                                                                                               EXECUTION COPY

 1   accrued interest at the same net rate as is earned by the Settlement Fund, if the Settlement is terminated

 2   pursuant to the terms of this Stipulation or if, as a result of any appeal or further proceedings on remand,

 3   or successful collateral attack, the award of attorneys’ fees and/or Litigation Expenses is reduced or

 4   reversed and such order reducing or reversing the award has become Final. Lead Counsel shall make the

 5   appropriate refund or repayment in full no later than thirty (30) calendar days after: (a) receiving from

 6   Defendants’ Counsel notice of the termination of the Settlement; or (b) any order reducing or reversing the

 7   award of attorneys’ fees and/or Litigation Expenses has become Final. An award of attorneys’ fees and/or

 8   Litigation Expenses is not a necessary term of this Stipulation and is not a condition of the Settlement

 9   embodied herein. Neither Lead Plaintiff nor Lead Counsel may cancel or terminate the Settlement based

10   on this Court’s or any appellate court’s ruling with respect to attorneys’ fees and/or Litigation Expenses.

11          18.     The Released Defendants’ Parties shall have no responsibility for or liability whatsoever

12   with respect to Lead Counsel’s attorneys’ fees and/or Litigation Expenses. The attorneys’ fees and

13   Litigation Expenses that are awarded to Lead Counsel shall be payable solely from the Escrow Account.

14                            NOTICE AND SETTLEMENT ADMINISTRATION
15          19.     As part of the Preliminary Approval Order, Lead Counsel shall seek appointment of the

16   Claims Administrator. The Claims Administrator shall administer the Settlement, including but not limited

17   to receiving, reviewing, and approving or denying Claims, under Lead Counsel’s supervision and subject

18   to the jurisdiction of the Court. Other than Defendants’ obligation to provide Align’s shareholder lists as

19   provided in ¶ 20 below, none of Defendants, nor any of the other Released Defendants’ Parties, shall have

20   any involvement in or any responsibility, authority, or liability whatsoever for the selection of the Claims

21   Administrator, the development or application of the Plan of Allocation, the administration of the

22   Settlement, the Claims process, or the disbursement of the Net Settlement Fund, and shall have no liability

23   whatsoever to any person or entity, including, but not limited to, Lead Plaintiff, any other Settlement Class

24   Members, or Lead Counsel in connection with the foregoing. Counsel for the Parties shall cooperate in the

25   administration of the Settlement to the extent reasonably necessary to effectuate its terms.

26          20.     In accordance with the terms of the Preliminary Approval Order to be entered by the Court,

27   Lead Counsel shall cause the Claims Administrator to disseminate the Notice and Claim Form to those

28   members of the Settlement Class as may be identified through reasonable effort. Lead Counsel shall also


                                                16              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 19 of 94

                                                                                                 EXECUTION COPY

 1   cause the Claims Administrator to have the Summary Notice published in accordance with the terms of the

 2   Preliminary Approval Order to be entered by the Court. For the purposes of identifying and providing

 3   notice to the Settlement Class, within five (5) business days after the Court’s entry of the Preliminary

 4   Approval Order, Defendants shall provide to the Claims Administrator in electronic format, such as Excel,

 5   at no cost to the Settlement Fund, Lead Plaintiff, the Settlement Class, Lead Counsel, or the Claims

 6   Administrator, lists (consisting of names, addresses, and e-mail addresses (if available)) of shareholders of

 7   Align common stock during the Settlement Class Period, to the extent such lists are reasonably available

 8   from Align’s stock transfer agent.

 9          21.     No later than ten (10) calendar days following the filing of this Stipulation with the Court,

10   Defendants shall serve the notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq.

11   (“CAFA”). Defendants are solely responsible for the costs of the CAFA notice and administering the

12   CAFA notice. At least seven (7) calendar days before the Final Approval Hearing, Defendants shall cause

13   to be served on Lead Counsel and filed with the Court proof, by affidavit or declaration, regarding

14   compliance with CAFA § 1715(b).

15          22.     The Claims Administrator shall receive Claims and determine first, whether the Claim is a

16   valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share of the Net Settlement

17   Fund based upon each Authorized Claimant’s Recognized Claim compared to the total Recognized Claims

18   of all Authorized Claimants (as set forth in the Plan of Allocation included in the Notice attached hereto

19   as Exhibit 1 to Exhibit A, or in such other plan of allocation as the Court may approve).

20          23.     The plan for allocating the Net Settlement Fund is being proposed solely by Lead Counsel,

21   subject to the Court’s approval. The Plan of Allocation proposed in the Notice is not a necessary term of

22   the Settlement or of this Stipulation, and it is not a condition of the Settlement or of this Stipulation that

23   any particular plan of allocation be approved by the Court. Lead Plaintiff and Lead Counsel may not cancel

24   or terminate the Settlement (or this Stipulation) based on this Court’s or any appellate court’s ruling with

25   respect to the Plan of Allocation. Any objections or appeals with respect to the Plan of Allocation (or other

26   plan of allocation) will not affect the validity or finality of the Settlement (including the Releases herein).

27   Any order of the Court modifying or rejecting the Plan of Allocation will not operate to terminate the

28   Settlement or affect the finality or binding nature of the Settlement.


                                                17              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 20 of 94

                                                                                                 EXECUTION COPY

 1          24.     Any Settlement Class Member who does not submit a valid Claim will not be entitled to

 2   receive any distribution from the Net Settlement Fund, but will otherwise be bound by all of the terms of

 3   this Stipulation and the Settlement, including the terms of the Judgment or the Alternate Judgment, if

 4   applicable, to be entered in the Action and the Releases provided for herein and therein, and will be

 5   permanently barred and enjoined from bringing any action, claim, or other proceeding of any kind against

 6   the Released Defendants’ Parties with respect to the Lead Plaintiff’s Released Claims in the event that the

 7   Effective Date occurs with respect to the Settlement.

 8          25.     Lead Counsel shall be responsible for supervising the administration of the Settlement and

 9   the disbursement of the Net Settlement Fund subject to Court approval. Lead Counsel shall have the right,

10   but not the obligation, to waive what it deems to be formal or technical defects in any Claims submitted in

11   the interests of achieving substantial justice. No Defendant, nor any other Released Defendants’ Parties,

12   shall have any involvement in the administrative decisions of the Claims Administrator or Lead Counsel

13   with respect to the Claims received in connection with the Settlement.

14          26.     For purposes of determining the extent, if any, to which a Settlement Class Member shall

15   be entitled to be treated as an Authorized Claimant, the following conditions shall apply:

16                  (a)     Each Claimant shall be required to submit a Claim in paper form, substantially in

17   the form attached hereto as Exhibit 2 to Exhibit A, or in electronic form, in accordance with the instructions

18   for the submission of such Claims, and supported by such documents as are designated therein, including

19   proof of the Claimant’s loss, or such other documents or proof as the Claims Administrator or Lead

20   Counsel, in their discretion, may deem acceptable;

21                  (b)     All Claims must be submitted by the date set by the Court in the Preliminary

22   Approval Order and specified in the Notice. Any Settlement Class Member who fails to submit a Claim by

23   such date shall be forever barred from receiving any distribution from the Net Settlement Fund or payment

24   pursuant to this Stipulation (unless by Order of the Court such Settlement Class Member’s Claim is

25   accepted), but shall in all other respects be bound by all of the terms of this Stipulation and the Settlement,

26   including the terms of the Judgment or Alternate Judgment, if applicable, and the Releases provided for

27   herein and therein, and will be permanently barred and enjoined from bringing any action, claim, or other

28   proceeding of any kind against any Released Defendants’ Parties with respect to any Lead Plaintiff’s


                                                18              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 21 of 94

                                                                                               EXECUTION COPY

 1   Released Claim. Provided that it is mailed by the claim-submission deadline, a Claim Form shall be deemed

 2   to be submitted when postmarked if received with a postmark indicated on the envelope. In all other cases,

 3   the Claim Form shall be deemed to have been submitted on the date when actually received by the Claims

 4   Administrator;

 5                    (c)    Each Claim shall be submitted to and reviewed by the Claims Administrator who

 6   shall determine in accordance with this Stipulation and the Plan of Allocation the extent, if any, to which

 7   each Claim shall be allowed, subject to review by the Court pursuant to subparagraph (e) below as

 8   necessary;

 9                    (d)    Claims that do not meet the submission requirements may be rejected. Prior to

10   rejecting a Claim in whole or in part, the Claims Administrator shall provide the Claimant with a written

11   communication, advising the Claimant that it may endeavor to remedy any curable deficiencies in the

12   Claim submitted. The Claims Administrator shall notify, in a timely fashion and in writing, all Claimants

13   whose Claim the Claims Administrator proposes to reject in whole or in part, setting forth the reasons

14   therefor, and shall indicate in such notice that the Claimant whose Claim is to be rejected has the right to

15   a review by the Court if the Claimant so desires and complies with the requirements of subparagraph (e)

16   below; and

17                    (e)    If any Claimant whose Claim has been rejected in whole or in part desires to contest

18   such rejection, the Claimant must, within twenty (20) days after the date of mailing of the notice required

19   in subparagraph (d) above or a lesser time period if the Claim was untimely, serve upon the Claims

20   Administrator a notice and statement of reasons indicating the Claimant’s grounds for contesting the

21   rejection along with any supporting documentation, and requesting a review thereof by the Court. If a

22   dispute concerning a Claim cannot otherwise be resolved, Lead Counsel shall thereafter present the request

23   for review to the Court. Defendants shall not take a position on the administrative determinations of the

24   Claims Administrator.

25          27.       Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with

26   respect to the Claimant’s Claim, including but not limited to, all Releases provided for herein and in the

27   Judgment, or Alternate Judgment, if applicable, and the Claim will be subject to investigation and

28   discovery under the Federal Rules of Civil Procedure; provided, however, that such investigation and


                                                19              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 22 of 94

                                                                                                EXECUTION COPY

 1   discovery shall be limited to that Claimant’s status as a Settlement Class Member and the validity and

 2   amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this Action (including any

 3   discovery from Defendants) or of the Settlement in connection with the processing of Claims.

 4          28.     Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

 5   Distribution Order: (a) approving the Claims Administrator’s administrative determinations concerning the

 6   acceptance and rejection of the Claims submitted; (b) approving payment of any unpaid administration

 7   fees and expenses associated with the administration of the Settlement from the Escrow Account; and (c)

 8   if the Effective Date has occurred, directing payment of the Net Settlement Fund to Authorized Claimants

 9   from the Escrow Account.

10          29.     As detailed in the Plan of Allocation, following the initial distribution of the Net Settlement

11   Fund to Authorized Claimants, the Claims Administrator will conduct additional re-distributions of the

12   funds remaining in the Net Settlement Fund (i.e., from uncashed checks, returned funds, etc.) to Authorized

13   Claimants until Lead Counsel, in consultation with the Claims Administrator, determines that a further re-

14   distribution would not be cost effective. At that time, the balance remaining in the Net Settlement Fund,

15   after deduction of any additional fees and expenses incurred in administrating the Settlement, shall be

16   contributed, subject to Court approval, to Charitable Smiles, a 501(c)(3) organization helping people who

17   cannot afford dental treatment get the care they need (see www.charitablesmiles.org).

18          30.     Payment pursuant to the Class Distribution Order shall be final and conclusive against all

19   Claimants. All Settlement Class Members whose Claims are not approved by the Court for payment shall

20   be barred from participating in distributions from the Net Settlement Fund, but otherwise shall be bound

21   by all of the terms of this Stipulation and the Settlement, including the terms of the Judgment or Alternate

22   Judgment, if applicable, to be entered in this Action and the Releases provided for herein and therein, and

23   will be permanently barred and enjoined from bringing any action against any and all Released Defendants’

24   Parties with respect to any and all of the Lead Plaintiff’s Released Claims.

25          31.     No person or entity shall have any claim against Lead Plaintiff, Lead Counsel, the Claims

26   Administrator or any other agent designated by Lead Counsel, or the Released Defendants’ Parties and/or

27   their respective counsel, arising from distributions made substantially in accordance with the Stipulation,

28   the Plan of Allocation approved by the Court, or any order of the Court. Lead Plaintiff and Defendants,


                                               20              Case No. 5:18-cv-06720-LHK
                            STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 23 of 94

                                                                                                 EXECUTION COPY

 1   and their respective counsel, and Lead Plaintiff’s damages consultant and all other Releasees shall have no

 2   liability whatsoever for the investment or distribution of the Settlement Fund or the Net Settlement Fund,

 3   the Plan of Allocation, or the determination, administration, calculation, or payment of any Claim or

 4   nonperformance of the Claims Administrator, the payment or withholding of taxes (including interest and

 5   penalties) owed by the Settlement Fund, or any losses incurred in connection therewith.

 6          32.     All proceedings with respect to the administration, processing, and determination of Claims

 7   and the determination of all controversies relating thereto, including disputed questions of law and fact

 8   with respect to the validity of Claims, shall be subject to the jurisdiction of the Court. All Settlement Class

 9   Members, other Claimants, and Parties to this Stipulation expressly waive trial by jury (to the extent any

10   such right may exist) and any right of appeal or review with respect to such determinations.

11                                        TERMS OF THE JUDGMENT
12          33.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead Counsel

13   and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in the form attached

14   hereto as Exhibit B.

15          34.     The Judgment shall contain a bar order (“Bar Order”) substantially in the form set forth in

16   Exhibit B hereto, that shall, upon the Effective Date, permanently bar, extinguish, and discharge to the

17   fullest extent permitted by law any and all claims for contribution or indemnity (or any other claim or

18   claim-over, however denominated on whatsoever theory, for which the injury claimed is that person’s or

19   entity’s alleged liability to Lead Plaintiff or any Settlement Class Member) among and against the Released

20   Defendants’ Parties arising out of the Action and the claims that were asserted or could have been asserted

21   therein. The Bar Order shall be consistent with, and apply to the full extent of, the PSLRA.

22                           CONDITIONS OF SETTLEMENT AND EFFECT OF
23                          DISAPPROVAL, CANCELLATION OR TERMINATION

24          35.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or waiver
25   of all of the following events:
26                  (a)     the Court has entered the Preliminary Approval Order, substantially in the form set
27   forth in Exhibit A attached hereto, as required by ¶ 3 above;
28


                                                21              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 24 of 94

                                                                                                   EXECUTION COPY

 1                   (b)     the Settlement Amount has been deposited into the Escrow Account in accordance

 2   with the provisions of ¶ 8 above;

 3                   (c)     Defendants have not exercised their option to terminate the Settlement pursuant to

 4   the provisions of this Stipulation (including the Supplemental Agreement described in ¶ 39 below);

 5                   (d)     Lead Plaintiff has not exercised its option to terminate the Settlement pursuant to

 6   the provisions of ¶ 37 of this Stipulation; and

 7                   (e)     the Court has approved the Settlement as described herein, following notice to the

 8   Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure, and

 9   entered the Judgment, and the Judgment has become Final, or the Court has entered an Alternate Judgment

10   and none of the Parties seek to terminate the Settlement and the Alternate Judgment has become Final.

11           36.     Upon the occurrence of all of the events referenced in ¶ 35 above, any and all remaining

12   interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely and forever

13   extinguished and the Releases herein shall be effective.

14           37.     If (i) Defendants exercise their right to terminate the Settlement as provided in this

15   Stipulation; (ii) Lead Plaintiff exercises its right to terminate the Settlement as provided in this Stipulation;

16   (iii) the Court does not approve the Settlement; (iv) the Judgment or Alternate Judgment (if any) does not

17   or cannot become Final; or (v) the Effective Date as to the Settlement otherwise fails to occur, then:

18                   (a)     The Settlement and the relevant portions of this Stipulation shall be canceled and

19   terminated;

20                   (b)     Lead Plaintiff and Defendants shall revert to their respective litigation positions in

21   the Action immediately prior to the execution of the Term Sheet on June 11, 2021;

22                   (c)     The terms and provisions of this Stipulation, with the exception of this ¶ 37 and

23   ¶¶ 15, 17, 40, and 61, shall have no further force and effect with respect to the Parties and shall not be used

24   in the Action or in any other proceeding for any purpose, and any Judgment (or Alternate Judgment, if

25   applicable), or order entered by the Court in accordance with the terms of this Stipulation shall be treated

26   as vacated, nunc pro tunc; and

27                   (d)     Within thirty (30) days after joint written notification of termination is sent by

28   Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund (including accrued


                                                 22              Case No. 5:18-cv-06720-LHK
                              STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 25 of 94

                                                                                                  EXECUTION COPY

 1   interest thereon, and change in value as a result of the investment of the Settlement Fund, and any funds

 2   received by Lead Counsel consistent with ¶ 17 above), less any Notice and Administration Costs actually

 3   incurred, paid or payable and less any Taxes paid, due or owing shall be refunded by the Escrow Agent to

 4   the D&O Insurers who paid into the Settlement Fund according to the amounts paid by each. In the event

 5   that the funds received by Lead Counsel consistent with ¶ 17 above have not been refunded to the

 6   Settlement Fund within the thirty (30) days specified in this paragraph, those funds shall be refunded by

 7   the Escrow Agent to the D&O Insurers who paid into the Settlement Fund according to the amounts paid

 8   by each immediately upon their deposit into the Escrow Account consistent with ¶ 17 above.

 9          38.     It is further stipulated and agreed that Defendants, provided they unanimously agree, and

10   Lead Plaintiff, shall each have the right to terminate the Settlement and this Stipulation, by providing

11   written notice of their election to do so (“Termination Notice”) to the other Parties to this Stipulation within

12   thirty (30) days of: (a) the Court’s final refusal to enter the Preliminary Approval Order in any material

13   respect; (b) the Court’s final refusal to approve the Settlement or any material part thereof; (c) the Court’s

14   final refusal to enter the Judgment in any material respect as to the Settlement, or an Alternate Judgment;

15   (d) the date upon which the Judgment is modified or reversed in any material respect by the United States

16   Court of Appeals for the Ninth Circuit or the United States Supreme Court; or (e) the date upon which an

17   Alternate Judgment is modified or reversed in any material respect by the United States Court of Appeals

18   for the Ninth Circuit or the United States Supreme Court, and the provisions of ¶ 37 above shall apply.

19   However, for the avoidance of doubt, any decision or proceeding, whether in this Court or any appellate

20   court, with respect to an application for attorneys’ fees or Litigation Expenses or with respect to any plan

21   of allocation shall not be considered material to the Settlement, shall not affect the finality of any Judgment

22   or Alternate Judgment, if applicable, and shall not be grounds for termination of the Settlement.

23          39.     In addition to the grounds set forth in ¶ 38 above, Align shall also have the option, in its

24   sole and absolute discretion, to terminate the Settlement in the event that Settlement Class Members timely

25   and validly requesting exclusion from the Settlement Class meet the conditions set forth in Align’s

26   confidential supplemental agreement with Lead Plaintiff (“Supplemental Agreement”). Any Settlement

27   Class Member seeking to exclude himself, herself, or itself from the Settlement Class must timely submit,

28   as required in the Notice, details regarding his, her, or its transactions in Align common stock during the


                                                23              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 26 of 94

                                                                                                EXECUTION COPY

 1   Settlement Class Period sufficient to calculate the number of shares of Align common stock

 2   purchased/acquired during the Settlement Class Period and the amount of his, her, or its alleged losses as

 3   calculated under the Plan of Allocation. The terms of the Supplemental Agreement, which is being

 4   executed concurrently herewith, shall not be disclosed (other than in the statements herein, in the Notice,

 5   and in Lead Plaintiff’s briefing in support of the Settlement, to the extent necessary, or as otherwise

 6   provided in the Supplemental Agreement) unless the Court otherwise directs. If the Parties agree to file the

 7   Supplemental Agreement in connection with Lead Plaintiff’s motion for preliminary approval of the

 8   Settlement, or a dispute arises between Lead Plaintiff and Align concerning the interpretation or application

 9   of the Supplemental Agreement, the Parties shall file the Supplemental Agreement (or at the very least, the

10   Opt-Out Threshold defined in the agreement) under seal or shall submit the Supplemental Agreement to

11   the Court for an in camera review and request that the Court afford it confidential treatment.

12                                    NO ADMISSION OF WRONGDOING
13          40.     Neither the Term Sheet, this Stipulation (whether or not consummated), including the

14   exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

15   approved by the Court), nor the negotiations leading to the execution of the Term Sheet and this Stipulation,

16   nor any proceedings taken pursuant to or in connection with the Term Sheet, this Stipulation, and/or

17   approval of the Settlement (including any arguments proffered in connection therewith):

18                  (a)     shall be offered against any of the Released Defendants’ Parties as evidence of, or

19   construed as, or deemed to be evidence of any presumption, concession, or admission by any of the

20   Released Defendants’ Parties with respect to the truth of any fact alleged by Lead Plaintiff or the validity

21   of any claim that was or could have been asserted or the deficiency of any defense that has been or could

22   have been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or other

23   wrongdoing of any kind of any of the Released Defendants’ Parties or in any way referred to for any other

24   reason as against any of the Released Defendants’ Parties, in any civil, criminal, or administrative action

25   or proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

26   Stipulation;

27                  (b)    shall be offered against any of the Released Lead Plaintiff’s Parties, as evidence of,

28   or construed as, or deemed to be evidence of any presumption, concession, or admission by any of the


                                                24              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 27 of 94

                                                                                                 EXECUTION COPY

 1   Released Lead Plaintiff’s Parties that any of their claims is without merit, that any of the Released

 2   Defendants’ Parties had meritorious defenses, or that damages recoverable under the Amended

 3   Consolidated Complaint would not have exceeded the Settlement Amount or with respect to any liability,

 4   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as against any

 5   of the Released Lead Plaintiff’s Parties, in any civil, criminal, or administrative action or proceeding, other

 6   than such proceedings as may be necessary to effectuate the provisions of this Stipulation; or

 7                  (c)    shall be construed against any of the Releasees as an admission, concession, or

 8   presumption that the consideration to be given hereunder represents the amount which could be or would

 9   have been recovered after trial;

10   provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees and their

11   respective counsel may refer to it: (i) to effectuate the protections from liability granted hereunder; (ii) to

12   support a defense or counterclaim in any action brought against them based on principles of res judicata,

13   collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other theory of claim

14   preclusion or issue preclusion or similar defense or counterclaim; or (iii) otherwise to enforce the terms of

15   the Settlement.

16                                      MISCELLANEOUS PROVISIONS
17          41.     All of the exhibits attached hereto are hereby incorporated by reference as though fully set

18   forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or inconsistency

19   between the terms of this Stipulation and the terms of any exhibit attached hereto, the terms of the

20   Stipulation shall prevail.

21          42.     Align warrants that, as to the payments made or to be made in connection with this

22   Settlement, at the time of entering into this Stipulation and at the time of such payment it, or to the best of

23   its knowledge any persons or entities contributing to the payment of the Settlement Amount, was/were not

24   insolvent, nor will the payment required to be made by or on behalf of it render it/them insolvent, within

25   the meaning of and/or for the purposes of the United States Bankruptcy Code, including Sections 101 and

26   547 thereof.

27          43.     In the event of the entry of a final order of a court of competent jurisdiction determining the

28   transfer of money to the Settlement Fund or any portion thereof by or on behalf of Defendants to be a


                                                25              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 28 of 94

                                                                                                  EXECUTION COPY

 1   preference, voidable transfer, fraudulent transfer, or similar transaction and any portion thereof is required

 2   to be returned, and such amount is not promptly deposited into the Settlement Fund by others, then, at the

 3   election of Lead Plaintiff, the Parties shall jointly move the Court to vacate and set aside the Releases given

 4   and the Judgment, or Alternate Judgment, if applicable, entered in favor of Defendants and the other

 5   Released Defendants’ Parties pursuant to this Stipulation, in which event the Releases and Judgment, or

 6   Alternate Judgment, if applicable, shall be null and void, and the Parties shall be restored to their respective

 7   positions in the Action as provided in ¶ 37(b) above and any cash amounts in the Settlement Fund (less

 8   any Taxes paid, due, or owing with respect to the Settlement Fund and less any Notice and Administration

 9   Costs actually incurred, paid, or payable) shall be returned as provided in ¶ 37(d) above.

10          44.     The Parties intend this Stipulation and the Settlement to be a final and complete resolution

11   of all disputes asserted or which could be asserted by Lead Plaintiff and any other Settlement Class

12   Members against the Released Defendants’ Parties with respect to the Lead Plaintiff’s Released Claims.

13   No Party shall assert or pursue any action, claim, or rights that any Party or their respective counsel violated

14   Rule 11 of the Federal Rules of Civil Procedure with respect to the institution, prosecution, defense, or

15   settlement of this Action. The Parties agree that the amounts paid and the other terms of the Settlement

16   were negotiated at arm’s length and in good faith by the Parties, including through a mediation process

17   supervised and conducted by Mr. Lindstrom, and reflect a settlement that was reached voluntarily after

18   extensive negotiations and consultation with experienced legal counsel, who were fully competent to assess

19   the strengths and weaknesses of their respective clients’ claims or defenses.

20          45.     While retaining their right to deny that the claims asserted in the Action were meritorious,

21   Defendants and their counsel, in any statement made to any media representative (whether or not for

22   attribution) will not assert that the Action was commenced or prosecuted in bad faith, nor will they deny

23   that the Action was commenced and prosecuted in good faith and is being settled voluntarily after

24   consultation with competent legal counsel. In all events, Lead Plaintiff and its counsel and Defendants and

25   their counsel shall not make any accusations of wrongful or actionable conduct by either Party concerning

26   the prosecution, defense, and resolution of the Action, and shall not otherwise suggest that the Settlement

27   constitutes an admission of any claim or defense alleged.

28


                                                26              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 29 of 94

                                                                                                EXECUTION COPY

 1           46.     The terms of the Settlement, as reflected in this Stipulation, may not be modified or

 2   amended, nor may any of its provisions be waived except by a writing signed on behalf of both Lead

 3   Plaintiff and Defendants (or their successors-in-interest).

 4           47.     The headings herein are used for the purpose of convenience only and are not meant to have

 5   legal effect.

 6           48.     Pending approval of the Court of this Stipulation and its exhibits, all proceedings in this

 7   Action shall be stayed. The Parties agree to seek an order barring, enjoining and estopping all Settlement

 8   Class Members from prosecuting any of the Lead Plaintiff’s Released Claims against any of the Released

 9   Defendants’ Parties.

10           49.     The administration and consummation of the Settlement as embodied in this Stipulation

11   shall be under the authority of the Court, and the Court shall retain jurisdiction for the purpose of entering

12   orders providing for awards of attorneys’ fees and Litigation Expenses to Lead Counsel, including

13   determining any disputes as to any awards of attorneys’ fees and Litigation Expenses, and enforcing the

14   terms of this Stipulation, including the Plan of Allocation (or such other plan of allocation as may be

15   approved by the Court) and the distribution of the Net Settlement Fund to Settlement Class Members.

16           50.     The waiver by one Party of any breach of this Stipulation by any other Party shall not be

17   deemed a waiver of any other prior or subsequent breach of this Stipulation.

18           51.     This Stipulation and its exhibits and the Supplemental Agreement constitute the entire

19   agreement between Lead Plaintiff and Defendants concerning the Settlement and this Stipulation and its

20   exhibits. All Parties acknowledge that no other agreements, representations, warranties, or inducements

21   have been made by any Party hereto concerning this Stipulation, its exhibits, or the Supplemental

22   Agreement other than those contained and memorialized in such documents.

23           52.     This Stipulation may be executed in one or more counterparts, including by signature

24   transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email. All executed

25   counterparts and each of them shall be deemed to be one and the same instrument.

26           53.     This Stipulation shall be binding upon and inure to the benefit of the successors and assigns

27   of the Parties, including any and all Releasees and any corporation, partnership, or other entity into or with

28   which any Party hereto may merge, consolidate or reorganize.


                                                27              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 30 of 94

                                                                                                EXECUTION COPY

 1          54.     The construction, interpretation, operation, effect, and validity of this Stipulation and all

 2   documents necessary to effectuate it shall be governed by the internal laws of the State of California

 3   without regard to conflicts of laws, except to the extent that federal law requires that federal law govern.

 4          55.     Any action arising under or to enforce this Stipulation or any portion thereof, shall be

 5   commenced and maintained only in this Court.

 6          56.     This Stipulation shall not be construed more strictly against one Party than another merely

 7   by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of the Parties, it

 8   being recognized that it is the result of arm’s-length negotiations between the Parties and all Parties have

 9   contributed substantially and materially to the preparation of this Stipulation.

10          57.     All counsel and any other person executing this Stipulation and any of the exhibits hereto,

11   or any related Settlement documents, warrant and represent that they have the full authority to do so and

12   that they have the authority to take appropriate action required or permitted to be taken pursuant to the

13   Stipulation to effectuate its terms. Lead Counsel and Defendants’ Counsel agree to cooperate fully with

14   one another in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied

15   in this Stipulation, and to use best efforts to promptly agree upon and execute all such other documentation

16   as may be reasonably required to obtain final approval by the Court of the Settlement.

17          58.     If any Party is required to give notice to another party under this Stipulation, such notice

18   shall be in writing and shall be deemed to have been duly given upon receipt of hand delivery or email

19   transmission, with confirmation of receipt. Notice shall be provided as follows:

20             If to Lead Plaintiff or Lead Counsel:    Kessler Topaz Meltzer & Check, LLP
21                                                      Attn: Jennifer L. Joost, Esq.
                                                        One Sansome Street, Suite 1850
22                                                      San Francisco, CA 94104
                                                        Telephone: (415) 400-3000
23                                                      Facsimile: (415) 400-3001
                                                        Email: jjoost@ktmc.com
24

25

26

27

28


                                                28              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 31 of 94

                                                                                                EXECUTION COPY

 1             If to Defendants:                       Wilson Sonsini Goodrich & Rosati, P.C.
                                                       Attn: Gregory L. Watts, Esq.
 2                                                     701 Fifth Avenue, Suite 5100
                                                       Seattle, WA 98104-7036
 3
                                                       Telephone: (206) 883-2617
 4                                                     Facsimile: (206) 883-2699
                                                       Email: gwatts@wsgr.com
 5
                                                       Wilson Sonsini Goodrich & Rosati, P.C.
 6                                                     Attn: Catherine Moreno, Esq.
                                                       650 Page Mill Road
 7
                                                       Palo Alto, CA 94304
 8                                                     Telephone: (650) 493-9300
                                                       Facsimile: (650) 565-5100
 9                                                     Email: cmoreno@wsgr.com
10          59.     Except as otherwise provided herein, each Party shall bear its own costs.
11          60.     All agreements made and orders entered during the course of this Action relating to the
12   confidentiality of information, including the Stipulated Protective Order filed April 7, 2021, ECF No. 169,
13   shall survive this Settlement.
14          61.     No opinion or advice concerning the tax consequences of the proposed Settlement to
15   individual Settlement Class Members is being given or will be given by the Parties or their counsel; nor is
16   any representation or warranty in this regard made by virtue of this Stipulation. Each Settlement Class
17   Member’s tax obligations, and the determination thereof, are the sole responsibility of the Settlement Class
18   Member, and it is understood that the tax consequences may vary depending on the particular
19   circumstances of each individual Settlement Class Member.
20          IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed, by their
21   duly authorized attorneys, as of June 30, 2021.
22                                                        KESSLER TOPAZ
                                                           MELTZER & CHECK, LLP
23

24
                                                          /s/ Jennifer L. Joost____________________
25                                                        Jennifer L. Joost (Bar No. 296164)3
                                                          Stacey M. Kaplan (Bar No. 241989)
26                                                        One Sansome Street, Suite 1850
                                                          San Francisco, CA 94104
27

28   3
           In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the
     document has been obtained from each of the other Signatories.

                                                29              Case No. 5:18-cv-06720-LHK
                             STIPULATION AND AGREEMENT OF SETTLEMENT
     Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 32 of 94

                                                                          EXECUTION COPY

 1                                      Telephone: (415) 400-3000
                                        Facsimile: (415) 400-3001
 2                                      jjoost@ktmc.com
                                        skaplan@ktmc.com
 3

 4                                      - and –

 5                                      KESSLER TOPAZ
                                          MELTZER & CHECK, LLP
 6                                      Johnston de F. Whitman, Jr. (pro hac vice)
                                        280 King of Prussia Road
 7
                                        Radnor, PA 19087
 8                                      Telephone: (610) 667-7706
                                        Facsimile: (610) 667-7056
 9                                      jwhitman@ktmc.com
10                                      Counsel for Lead Plaintiff SEB Investment
                                        Management AB and Lead Counsel for the Class
11

12
                                        WILSON SONSINI GOODRICH & ROSATI
13                                      Professional Corporation

14
                                        /s/ Catherine Moreno__________________
15
                                        Catherine Moreno (Bar No. 264517)
16                                      Betty Chang Rowe (Bar No. 214068)
                                        650 Page Mill Road
17                                      Palo Alto, CA 94304
                                        Telephone: (650) 493-9300
18                                      Facsimile: (650) 565-5100
                                        cmoreno@wsgr.com
19
                                        browe@wsgr.com
20
                                        -and-
21
                                        Gregory L. Watts (Bar No. 197126)
22                                      WILSON SONSINI GOODRICH & ROSATI
23                                      Professional Corporation
                                        701 Fifth Avenue, Suite 5100
24                                      Seattle, WA 98104
                                        Telephone: (206) 883-2500
25                                      Facsimile: (206) 883-2699
                                        gwatts@wsgr.com
26

27                                      -and-

28


                                     30              Case No. 5:18-cv-06720-LHK
                  STIPULATION AND AGREEMENT OF SETTLEMENT
     Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 33 of 94

                                                                          EXECUTION COPY

 1                                      Nicholas R. Miller (Bar No. 274243)
                                        WILSON SONSINI GOODRICH & ROSATI
 2                                      Professional Corporation
                                        1700 K Street NW, Fifth Floor
 3
                                        Washington, D.C. 20006-3814
 4                                      Telephone: (202) 973-8800
                                        Facsimile: (202) 973-8899
 5                                      nmiller@wsgr.com
 6                                      Attorneys for Defendants Align Technology, Inc.,
                                        Joseph M. Hogan, and John F. Morici
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     31              Case No. 5:18-cv-06720-LHK
                  STIPULATION AND AGREEMENT OF SETTLEMENT
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 34 of 94




                  EXHIBIT A
             Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 35 of 94

                                                                                                EXHIBIT A

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11   SEB INVESTMENT MANAGEMENT AB,                         Case No. 5:18-cv-06720-LHK
     Individually and on Behalf of All Others Similarly
12   Situated,                                             CLASS ACTION

13                  Plaintiff,                             [PROPOSED] ORDER PRELIMINARILY
                                                           APPROVING SETTLEMENT AND
14   v.                                                    PROVIDING FOR NOTICE
15   ALIGN TECHNOLOGY, INC., JOSEPH M.
     HOGAN, and JOHN F. MORICI,
16
                    Defendants.
17

18           WHEREAS, the above-captioned action is pending in this Court (the “Action”);

19           WHEREAS, (a) SEB Investment Management AB (the “Lead Plaintiff”), on behalf of itself and

20   the Settlement Class (as defined below); and (b) Align Technology, Inc. (“Align” or the “Company”),

21   Joseph M. Hogan, and John F. Morici (collectively, “Defendants”) have determined to settle all claims

22   asserted against Defendants in the Action with prejudice on the terms and conditions set forth in the

23   Stipulation and Agreement of Settlement dated June 30, 2021 (the “Stipulation”), subject to the approval

24   of this Court (the “Settlement”);

25           WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal Rules of

26   Civil Procedure, for an order preliminarily approving the Settlement in accordance with the Stipulation

27   and directing notice of the Settlement to Settlement Class Members as more fully described herein;

28

                                             1              Case No. 5:18-cv-06720-LHK
          [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                          NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 36 of 94

                                                                                                     EXHIBIT A

 1          WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

 2   approval of the Settlement and authorization to retain the Claims Administrator (defined below) to provide

 3   notice of the Settlement to the Settlement Class, and the papers filed and arguments made in connection

 4   therewith; and (b) the Stipulation and the exhibits attached thereto; and

 5          WHEREAS, unless otherwise defined in this Order, capitalized terms herein shall have the same

 6   meaning as they have in the Stipulation;

 7          NOW THEREFORE, IT IS HEREBY ORDERED:

 8          1.      Proposed Class Certification for Settlement Purposes – The Parties have proposed the
 9   certification of the following Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of

10   Civil Procedure and solely for purposes of effectuating the proposed Settlement: all persons and entities

11   who purchased or otherwise acquired the common stock of Align between May 23, 2018 and October 24,

12   2018, both dates inclusive (the “Settlement Class Period”), and who were damaged thereby. Excluded from

13   the Settlement Class are: (I) Defendants; (II) present or former executive officers and directors of Align

14   during the Settlement Class Period and their Immediate Family Members; (III) any of the foregoing

15   entities’ and individuals’ legal representatives, heirs, successors or assigns; and (IV) any entity in which

16   Defendants have or had a controlling interest, or any affiliate of Align. For the avoidance of doubt,

17   “affiliates” are persons or entities that directly, or indirectly through one or more intermediaries, control,

18   are controlled by or are under common control with one of the Defendants. Also excluded from the

19   Settlement Class are any persons and entities who or which submit a request for exclusion from the

20   Settlement Class that is accepted by the Court.

21          2.      Class Findings – The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of
22   Civil Procedure, that it will likely be able to certify the Settlement Class for purposes of the proposed

23   Settlement. Specifically, the Court finds that each element required for certification of the Settlement Class

24   pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met or will likely be met:

25   (a) the members of the Settlement Class are so numerous that their joinder in the Action would be

26   impracticable; (b) there are questions of law and fact common to the Settlement Class that predominate

27   over any individual questions; (c) the claims of Lead Plaintiff in the Action are typical of the claims of the

28   Settlement Class; (d) Lead Plaintiff and Lead Counsel have and will fairly and adequately represent and

                                          2              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 37 of 94

                                                                                                     EXHIBIT A

 1   protect the interests of the Settlement Class; and (e) a class action is superior to other available methods

 2   for the fair and efficient adjudication of the Action.

 3          3.      The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil

 4   Procedure, that it will likely be able to appoint Lead Plaintiff as Class Representative for the Settlement

 5   Class and to appoint Lead Counsel Kessler Topaz Meltzer & Check, LLP as Class Counsel for the

 6   Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

 7          4.      Preliminary Approval of the Settlement – The Court hereby preliminarily approves the
 8   Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i) of the Federal Rules

 9   of Civil Procedure, that it will likely be able to finally approve the Settlement under Rule 23(e)(2) as being

10   fair, reasonable, and adequate to the Settlement Class, subject to further consideration at the Final Approval

11   Hearing to be conducted as described below.

12          5.      Final Approval Hearing – The Court will hold a hearing (the “Final Approval Hearing”)
13   on ___________ __, 2021 at __:__ _.m. at the Robert F. Peckham Federal Building & United States
14   Courthouse 280 South 1st Street, San Jose, CA 95113, for the following purposes: (a) to determine whether,

15   for purposes of the Settlement only, the Action should be certified as a class action on behalf of the

16   Settlement Class, Lead Plaintiff should be appointed as Class Representative for the Settlement Class, and

17   Lead Counsel should be appointed as Class Counsel for the Settlement Class; (b) to determine whether the

18   proposed Settlement on the terms and conditions provided for in the Stipulation is fair, reasonable, and

19   adequate to the Settlement Class, and should be finally approved by the Court; (c) to determine whether a

20   Judgment substantially in the form attached as Exhibit B to the Stipulation should be entered dismissing

21   the Action with prejudice against Defendants; (d) to determine whether the proposed Plan of Allocation

22   for the proceeds of the Settlement is fair and reasonable and should be approved; (e) to determine whether

23   the motion by Lead Counsel for an award of attorneys’ fees and Litigation Expenses should be approved;

24   and (f) to consider any other matters that may properly be brought before the Court in connection with the

25   Settlement. Notice of the Settlement and the Final Approval Hearing shall be given to Settlement Class

26   Members as set forth in paragraph 7 of this Order.

27          6.      The Court may adjourn the Final Approval Hearing without further notice to the Settlement

28   Class and may approve the proposed Settlement with such modifications as the Parties may agree to, if

                                          3              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 38 of 94

                                                                                                        EXHIBIT A

 1   appropriate, without further notice to the Settlement Class. The Court may decide to hold the Final

 2   Approval Hearing by telephone or video conference without further mailed notice to the Settlement Class.

 3   If the Court orders that the Final Approval Hearing be conducted telephonically or by video conference,

 4   that   decision     will    be   posted   on   the   website   to   be    developed    for   the    Settlement,

 5   www.AlignSecuritiesLitigationSettlement.com, as referenced in paragraph 7(c) of this Order. Any

 6   Settlement Class Member (or his, her, or its counsel) who wishes to appear at the Final Approval Hearing

 7   should consult the Court’s docket and/or the Settlement website for any change in date, time, or format of

 8   the hearing.

 9          7.         Retention of Claims Administrator and Manner of Giving Notice – Lead Counsel is
10   hereby authorized to retain JND Legal Administration (the “Claims Administrator”) to supervise and

11   administer the notice procedure in connection with the Settlement as well as the processing of Claims as

12   more fully set forth below. Notice of the Settlement and the Final Approval Hearing shall be provided as

13   follows:

14                              (a)   Defendants shall provide to the Claims Administrator in electronic format,

15          such as Excel, at no cost to the Settlement Fund, Lead Plaintiff, the Settlement Class, Lead Counsel,

16          or the Claims Administrator, lists (consisting of names, addresses, and e-mail addresses (if

17          available)) of shareholders of Align common stock during the Settlement Class Period, to the extent

18          such lists are reasonably available from Align’s stock transfer agent, within five (5) business days

19          of the date of entry of this Order;

20                              (b)   not later than twenty (20) business days after the date of entry of this Order

21          (the “Notice Date”), the Claims Administrator shall cause a copy of the Notice and the Claim Form,

22          substantially in the forms attached hereto as Exhibits 1 and 2, respectively (the “Notice Packet”),

23          to be mailed by first-class mail or emailed to potential Settlement Class Members at the addresses

24          set forth in the records provided by Defendants, or who otherwise may be identified through further

25          reasonable effort;

26                              (c)   contemporaneously with the mailing of the Notice Packet, the Claims

27          Administrator shall cause copies of the Notice and the Claim Form to be posted on a website to be

28          developed for the Settlement, from which copies of the Notice and Claim Form can be downloaded;

                                          4              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 39 of 94

                                                                                                    EXHIBIT A

 1                          (d)    not later than ten (10) business days after the Notice Date, the Claims

 2          Administrator shall cause the Summary Notice, substantially in the form attached hereto as Exhibit

 3          3, to be published once in The Wall Street Journal and to be transmitted once over the PR Newswire;

 4          and

 5                          (e)    not later than seven (7) calendar days prior to the Final Approval Hearing,

 6          Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit or

 7          declaration, of such mailing and publication.

 8          8.      Approval of Form and Content of Notice – The Court (a) approves, as to form and
 9   content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1, 2, and 3,

10   respectively, and (b) finds that the mailing and distribution of the Notice and the Claim Form and the

11   publication of the Summary Notice in the manner and form set forth in paragraph 7 of this Order (i) is the

12   best notice practicable under the circumstances; (ii) constitutes notice that is reasonably calculated, under

13   the circumstances, to apprise Settlement Class Members of the pendency of the Action, of the effect of the

14   Settlement (including the Releases to be provided thereunder), of Lead Counsel’s motion for attorneys’

15   fees and Litigation Expenses, of their right to object to the Settlement, the Plan of Allocation, and/or Lead

16   Counsel’s motion for attorneys’ fees and Litigation Expenses, of their right to exclude themselves from

17   the Settlement Class, and of their right to appear at the Final Approval Hearing; (iii) constitutes due,

18   adequate, and sufficient notice to all persons and entities entitled to receive notice of the Settlement; and

19   (iv) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

20   Constitution (including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

21   U.S.C. §§ 77z-1, 78u-4, as amended, and all other applicable law and rules. The date and time of the Final

22   Approval Hearing shall be included in the Notice and Summary Notice before they are mailed and

23   published, respectively.

24          9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise acquired
25   Align common stock during the Settlement Class Period for the benefit of another person or entity shall:

26   (a) within seven (7) calendar days of receipt of the Notice, request from the Claims Administrator sufficient

27   copies of the Notice Packet to forward to all such beneficial owners and within seven (7) calendar days of

28   receipt of those Notice Packets forward them to all such beneficial owners; or (b) within seven (7) calendar

                                          5              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
            Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 40 of 94

                                                                                                       EXHIBIT A

 1   days of receipt of the Notice, send a list of the names, mailing addresses, and, if available, email addresses,

 2   of all such beneficial owners to the Claims Administrator in which event the Claims Administrator shall

 3   promptly mail or email the Notice Packet to such beneficial owners. Upon full compliance with this Order,

 4   such nominees may seek reimbursement of their reasonable expenses actually incurred in complying with

 5   this Order by providing the Claims Administrator with proper documentation supporting the expenses for

 6   which reimbursement is sought. Such properly documented expenses incurred by nominees in compliance

 7   with the terms of this Order shall be paid from the Settlement Fund, with any disputes as to the

 8   reasonableness or documentation of expenses incurred subject to review by the Court.

 9           10.     CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice required
10   under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than ten (10) calendar

11   days following the filing of the Stipulation with the Court. Defendants are solely responsible for the costs

12   of the CAFA notice and administering the CAFA notice. No later than seven (7) calendar days before the

13   Final Approval Hearing, Defendants shall cause to be served on Lead Counsel and filed with the Court

14   proof, by affidavit or declaration, regarding compliance with 28 U.S.C. § 1715(b).

15           11.     Participation in the Settlement – Settlement Class Members who wish to participate in
16   the Settlement and to be eligible to receive a distribution from the Net Settlement Fund must complete and

17   submit a Claim Form in accordance with the instructions contained therein. Unless the Court orders

18   otherwise, all Claim Forms must be postmarked no later than one hundred (100) calendar days after the

19   Notice Date. Notwithstanding the foregoing, Lead Counsel may, at its discretion, accept for processing late

20   Claims provided such acceptance does not delay the distribution of the Net Settlement Fund to the

21   Settlement Class. By submitting a Claim, a person or entity shall be deemed to have submitted to the

22   jurisdiction of the Court with respect to his, her, their, or its Claim and the subject matter of the Settlement.

23           12.     Each Claim Form submitted must satisfy the following conditions: (a) it must be properly

24   completed, signed, and submitted in a timely manner in accordance with the provisions of the preceding

25   paragraph; (b) it must be accompanied by adequate supporting documentation for the transactions and

26   holdings reported therein, in the form of broker confirmation slips, broker account statements, an

27   authorized statement from the broker containing the transactional and holding information found in a

28   broker confirmation slip or account statement, or such other documentation as is deemed adequate by the

                                          6              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 41 of 94

                                                                                                       EXHIBIT A

 1   Claims Administrator with supervision by Lead Counsel as necessary; (c) if the person executing the Claim

 2   Form is acting in a representative capacity, a certification of his, her, their, or its current authority to act

 3   on behalf of the Settlement Class Member must be included in the Claim Form; and (d) the Claim Form

 4   must be complete and contain no material deletions or modifications of any of the printed matter contained

 5   therein and must be signed.

 6          13.     Any Settlement Class Member that does not timely and validly submit a Claim Form or

 7   whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived his, her, their, or

 8   its right to share in the Net Settlement Fund; (b) shall be forever barred from participating in any

 9   distributions therefrom; (c) shall be bound by the provisions of the Stipulation and the Settlement and all

10   proceedings, determinations, orders, and judgments in the Action relating thereto, including, without

11   limitation, the Judgment or Alternate Judgment, if applicable, and the Releases provided for therein,

12   whether favorable or unfavorable to the Settlement Class; and (d) will be barred from commencing,

13   maintaining, or prosecuting any of the Lead Plaintiff’s Released Claims against each and all of the Released

14   Defendants’ Parties, as more fully described in the Stipulation and Notice. Notwithstanding the foregoing,

15   late Claim Forms may be accepted for processing as set forth in paragraph 11 above.

16          14.     Exclusion From the Settlement Class – Any member of the Settlement Class who wishes
17   to exclude himself, herself, themselves, or itself from the Settlement Class must request exclusion in

18   writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any such

19   request for exclusion from the Settlement Class must be mailed such that it is received no later than twenty-

20   eight (28) calendar days prior to the Final Approval Hearing, to: SEB Investment Management AB et al. v.

21   Align Technology, Inc. et al., EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91328, Seattle,

22   WA 98111, and (b) each request for exclusion must (i) state the name, address, and telephone number of

23   the person or entity requesting exclusion, and in the case of entities, the name and telephone number of the

24   appropriate contact person; (ii) state that such person or entity “requests exclusion from the Settlement

25   Class in SEB Investment Management AB et al. v. Align Technology, Inc. et al., Case No. 18-CV-06720-

26   LHK (N.D. Cal.)”; (iii) state the number of shares of Align common stock that the person or entity

27   requesting exclusion (A) owned as of the opening of trading on May 23, 2018 and (B) purchased/acquired

28   and/or sold during the Settlement Class Period, as well as the dates, number of shares, and prices of each

                                          7              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 42 of 94

                                                                                                     EXHIBIT A

 1   such purchase/acquisition and sale; and (iv) be signed by the person or entity requesting exclusion or an

 2   authorized representative. A request for exclusion shall not be effective unless it provides all the required

 3   information and is received within the time stated above, or is otherwise accepted by the Court. Copies of

 4   all requests for exclusion from the Settlement Class received by the Claims Administrator shall be provided

 5   to Lead Counsel and Defendants’ Counsel on a rolling basis within five (5) business days of receipt and

 6   no later than twenty-one (21) calendar days prior to the Final Approval Hearing.

 7          15.     Any person or entity who or that timely and validly requests exclusion in compliance with

 8   the terms stated in this Order and is excluded from the Settlement Class shall not be a Settlement Class

 9   Member, shall not be bound by the terms of the Settlement or any orders or judgments in the Action, and

10   shall not receive any payment out of the Net Settlement Fund.

11          16.     Any Settlement Class Member who or that does not timely and validly request exclusion

12   from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have waived his, her,

13   their, or its right to be excluded from the Settlement Class; (b) shall be forever barred from requesting

14   exclusion from the Settlement Class in this or any other proceeding; (c) shall be bound by the provisions

15   of the Stipulation and Settlement and all proceedings, determinations, orders, and judgments in the Action,

16   including, but not limited to, the Judgment or Alternate Judgment, if applicable, and the Releases provided

17   for therein, whether favorable or unfavorable to the Settlement Class; and (d) will be barred from

18   commencing, maintaining, or prosecuting any of the Lead Plaintiff’s Released Claims against any of the

19   Released Defendants’ Parties, as more fully described in the Stipulation and Notice.

20          17.     Appearance and Objections at Final Approval Hearing – Any Settlement Class Member
21   who or that does not request exclusion from the Settlement Class may appear at the Final Approval Hearing

22   at his, her, their, or its own expense, individually or through counsel of his, her, their, or its own choice,

23   by sending a letter to the Clerk of Court, at the address set forth in paragraph 18 below, stating his, her,

24   their, or its intent to appear at the Final Approval Hearing, such that the letter is postmarked no later than

25   twenty-eight (28) calendar days prior to the Final Approval Hearing, or as the Court may otherwise direct.

26   If a Settlement Class Member intends to have counsel appear on his, her, their, or its behalf at the Final

27   Approval Hearing, the letter must identify all attorneys who will appear on the Settlement Class Member’s

28

                                          8              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 43 of 94

                                                                                                      EXHIBIT A

 1   behalf and the attorneys must send a notice of their intent to appear. Otherwise, Settlement Class Members

 2   will be represented by Lead Counsel.

 3          18.     Any Settlement Class Member who or that does not request exclusion from the Settlement

 4   Class may file a written objection to the proposed Settlement, the proposed Plan of Allocation, and/or Lead

 5   Counsel’s motion for attorneys’ fees and Litigation Expenses and appear and show cause, if he, she, they,

 6   or it has any cause, why the proposed Settlement, the proposed Plan of Allocation, and/or Lead Counsel’s

 7   motion for attorneys’ fees and Litigation Expenses should not be approved; provided, however, that no

 8   Settlement Class Member shall be heard or entitled to contest the approval of the terms and conditions of

 9   the proposed Settlement, the proposed Plan of Allocation, and/or the motion for attorneys’ fees and

10   Litigation Expenses unless that person or entity has filed a written objection with the Court. All written

11   objections and supporting papers must: (i) clearly identify the case name and number (SEB Investment

12   Management AB et al. v. Align Technology, Inc. et al., Case No. 18-CV-06720-LHK (N.D. Cal.); (ii) be

13   submitted to the Court either by mailing them to the Clerk of the Court at the United States District Court

14   for the Northern District of California, Robert F. Peckham Federal Building & United States Courthouse,

15   280 South 1st Street, 2nd Floor, San Jose, CA 95113, or by filing them in person at any location of the

16   United States District Court for the Northern District of California; and (iii) be filed or postmarked no later

17   than twenty-eight (28) calendar days prior to the Final Approval Hearing.

18          19.     Any objections, filings, and other submissions by the objecting Settlement Class Member

19   also must: (i) identify the name, address, and telephone number of the person or entity objecting and must

20   be signed by the objector; (ii) state with specificity the grounds for the Settlement Class Member’s

21   objection, including any legal and evidentiary support the Settlement Class Member wishes to bring to the

22   Court’s attention and whether the objection applies only to the objector, to a specific subset of the

23   Settlement Class, or to the entire Settlement Class; and (iii) must include documents sufficient to prove

24   membership in the Settlement Class, including the number of shares of Align common stock that the

25   objecting Settlement Class Member (A) owned as of the opening of trading on May 23, 2018 and

26   (B) purchased/acquired and/or sold during the Settlement Class Period, as well as the dates, number of

27   shares, and prices of each such purchase/acquisition and sale. The objecting Settlement Class Member shall

28   provide documentation establishing membership in the Settlement Class through copies of brokerage

                                          9              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 44 of 94

                                                                                                      EXHIBIT A

 1   confirmation slips or monthly brokerage account statements, or an authorized statement from the objector’s

 2   broker containing the transactional and holding information found in a broker confirmation slip or account

 3   statement. Objectors who intend to appear and desire to present evidence at the Final Approval Hearing in

 4   support of their objection must include in their written objection the identity of any witnesses they may

 5   call to testify and any exhibits they intend to introduce into evidence at the hearing.

 6          20.     Any Settlement Class Member who or that does not make his, her, their, or its objection in

 7   the manner provided herein may be deemed to have waived his, her, their, or its right to object to any aspect

 8   of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for an award of

 9   attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed from objecting to the

10   fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the requested attorneys’

11   fees and Litigation Expenses, or from otherwise being heard concerning the Settlement, the Plan of

12   Allocation, or the requested attorneys’ fees and Litigation Expenses in this or any other proceeding.

13          21.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court stays
14   all proceedings in the Action other than proceedings necessary to carry out or enforce the terms and

15   conditions of the Stipulation. Pending final determination of whether the Settlement should be approved,

16   the Court bars, enjoins, and estops Lead Plaintiff and all other members of the Settlement Class from

17   prosecuting any of the Lead Plaintiff’s Released Claims against any of the Released Defendants’ Parties.

18          22.     Settlement Administration Fees and Expenses – All reasonable costs incurred in
19   identifying Settlement Class Members and notifying them of the Settlement as well as in administering the

20   Settlement shall be paid as set forth in the Stipulation.

21          23.     Settlement Fund – The contents of the Settlement Fund held by The Huntington National
22   Bank (which the Court approves as the Escrow Agent) shall be deemed and considered to be in custodia

23   legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they shall be

24   distributed pursuant to the Stipulation and/or further order(s) of the Court.

25          24.     Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any other
26   tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement Fund any Taxes

27   owed with respect to the Settlement Fund, and to otherwise perform all obligations with respect to Taxes

28

                                         10              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 45 of 94

                                                                                                    EXHIBIT A

 1   and any reporting or filings in respect thereof without further order of the Court in a manner consistent

 2   with the provisions of the Stipulation.

 3          25.     Termination of Settlement – If the Settlement is terminated as provided in the Stipulation,
 4   the Settlement is not approved, or the Effective Date of the Settlement otherwise fails to occur, this Order

 5   shall be vacated, rendered null and void, and be of no further force and effect, except as otherwise provided

 6   by the Stipulation, and this Order shall be without prejudice to the rights of Lead Plaintiff, the other

 7   Settlement Class Members, and Defendants, and the Parties shall revert to their respective positions in the

 8   Action immediately prior to the execution of the Term Sheet on June 11, 2021, as provided in the

 9   Stipulation.

10          26.     Use of this Order – Neither this Order, the Term Sheet, the Stipulation (whether or not
11   consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any other

12   plan of allocation that may be approved by the Court), nor the negotiations leading to the execution of the

13   Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in connection with the Term

14   Sheet, the Stipulation, and/or approval of the Settlement (including any arguments proffered in connection

15   therewith): (a) shall be offered against any of the Released Defendants’ Parties as evidence of, or construed

16   as, or deemed to be evidence of any presumption, concession, or admission by any of the Released

17   Defendants’ Parties with respect to the truth of any fact alleged by Lead Plaintiff or the validity of any

18   claim that was or could have been asserted or the deficiency of any defense that has been or could have

19   been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or other

20   wrongdoing of any kind of any of the Released Defendants’ Parties or in any way referred to for any other

21   reason as against any of the Released Defendants’ Parties, in any civil, criminal, or administrative action

22   or proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

23   Stipulation; (b) shall be offered against any of the Released Lead Plaintiff’s Parties, as evidence of, or

24   construed as, or deemed to be evidence of any presumption, concession, or admission by any of the

25   Released Lead Plaintiff’s Parties that any of their claims is without merit, that any of the Released

26   Defendants’ Parties had meritorious defenses, or that damages recoverable under the Amended

27   Consolidated Complaint would not have exceeded the Settlement Amount or with respect to any liability,

28   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as against any

                                         11              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 46 of 94

                                                                                                      EXHIBIT A

 1   of the Released Lead Plaintiff’s Parties, in any civil, criminal, or administrative action or proceeding, other

 2   than such proceedings as may be necessary to effectuate the provisions of this Stipulation; or

 3   (c) shall be construed against any of the Releasees as an admission, concession, or presumption that the

 4   consideration to be given hereunder represents the amount which could be or would have been recovered

 5   after trial; provided, however, that if the Stipulation is approved by the Court, the Parties and the Releasees

 6   and their respective counsel may refer to it: (i) to effectuate the protections from liability granted

 7   thereunder; (ii) to support a defense or counterclaim in any action brought against them based on principles

 8   of res judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other

 9   theory of claim preclusion or issue preclusion or similar defense or counterclaim; or

10   (iii) otherwise to enforce the terms of the Settlement.

11          27.     Supporting Papers – Lead Counsel shall file and serve its opening papers in support of the
12   proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for attorneys’ fees and

13   Litigation Expenses no later than forty-two (42) calendar days prior to the Final Approval Hearing; and

14   reply papers, if any, shall be filed and served no later than seven (7) calendar days prior to the Final

15   Approval Hearing.

16

17          SO ORDERED this _______ day of ______________, 2021.

18

19

20                                                 ________________________________________
                                                           The Honorable Lucy H. Koh
21                                                          United States District Judge
22

23

24

25

26

27

28

                                         12              Case No. 5:18-cv-06720-LHK
       [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT AND PROVIDING FOR
                                       NOTICE
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 47 of 94




               EXHIBIT A-1
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 48 of 94

                                                                                        Exhibit A-1


                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION

SEB INVESTMENT MANAGEMENT AB,                            Case No. 5:18-cv-06720-LHK
Individually and on Behalf of All Others Similarly
Situated,                                                CLASS ACTION

               Plaintiff,

v.

ALIGN TECHNOLOGY, INC., JOSEPH M.
HOGAN, and JOHN F. MORICI,

               Defendants.


    NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT;
     (II) FINAL APPROVAL HEARING; AND (III) MOTION FOR ATTORNEYS’ FEES
                          AND LITIGATION EXPENSES

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights will be affected by
the above-captioned securities class action (“Action”) if you purchased or otherwise acquired the
common stock of Align Technology, Inc. (“Align”) (NASDAQ: ALGN) between May 23, 2018
and October 24, 2018, both dates inclusive, and were damaged thereby (“Settlement Class”).1
NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead Plaintiff SEB
Investment Management AB (“Lead Plaintiff”), on behalf of itself and the Settlement Class, and
Defendants Align, Joseph M. Hogan and John F. Morici (collectively, “Defendants”) have reached
a proposed settlement of the Action for $16,000,000 in cash (“Settlement”). The Settlement
resolves Lead Plaintiff’s claims that Defendants violated the federal securities laws by making
materially false or misleading statements regarding the impact of competition on Align’s business,
particularly its comprehensive clear aligner business. The claims being released by the Settlement
are detailed in ¶¶ 24-30 herein.
PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of a payment from the Settlement. If you are a
member of the Settlement Class, your legal rights will be affected whether or not you act.
      Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead Plaintiff,
on behalf of the Settlement Class, has agreed to settle the Action in exchange for a cash payment
of $16,000,000 (“Settlement Amount”) to be deposited into an escrow account. The Net Settlement
Fund (defined below at ¶ 34) will be distributed to eligible Settlement Class Members in


1
   All capitalized terms not defined in this Notice have the meanings provided in the Stipulation and
Agreement of Settlement, filed with the Court on July __, 2021 (“Stipulation”). The Stipulation can be
viewed at www.AlignSecuritiesLitigationSettlement.com.
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 49 of 94




accordance with a plan of allocation that is approved by the Court. The plan of allocation being
proposed by Lead Plaintiff (“Plan of Allocation”) is attached hereto as Appendix A.
       Estimate of Average Amount of Recovery Per Share: Based on Lead Plaintiff’s
damages consultant’s estimate of the number of shares of Align common stock eligible to
participate in the Settlement, and assuming that all investors eligible to participate do so, the
estimated average recovery per eligible share (before deduction of any Court-approved fees and
expenses, such as attorneys’ fees and expenses, taxes, and administration costs) will be
approximately $1.37. Settlement Class Members should note, however, that the foregoing is
only an estimate. Some Settlement Class Members may recover more or less than this amount per
share depending on: (i) when and the price at which they purchased/acquired shares of Align
common stock; (ii) whether they sold their shares of Align common stock; (iii) the total number
and value of valid Claims submitted; (iv) the amount of Notice and Administration Costs; and (v)
the amount of attorneys’ fees and Litigation Expenses awarded by the Court.
       Average Amount of Damages Per Share: The Parties do not agree on the average amount
of damages per share of Align common stock that would be recoverable if Lead Plaintiff prevailed
in the Action. Among other things, Defendants do not agree with the assertion that they violated
the federal securities laws or that any damages were suffered by any members of the Settlement
Class as a result of Defendants’ conduct.
       Attorneys’ Fees and Expenses Sought: Court-appointed Lead Counsel, Kessler Topaz
Meltzer & Check, LLP, has prosecuted this Action on a wholly contingent basis and has not
received any attorneys’ fees (or reimbursement of expenses) for its representation of the Settlement
Class. For its efforts, Lead Counsel will apply to the Court for attorneys’ fees in an amount not to
exceed 20% of the Settlement Fund. Lead Counsel will also apply for payment of Litigation
Expenses incurred in connection with the institution, prosecution, and resolution of the Action, in
an amount not to exceed $250,000. If the Court approves the maximum amount of the foregoing
fees and expenses, the estimated average cost per eligible share of Align common stock will be
approximately $0.30 per share. Please note that this amount is only an estimate.2
       Identification of Attorneys’ Representatives: Lead Plaintiff and the Settlement Class
are represented by Johnston de F. Whitman, Jr., Esq. of Kessler Topaz Meltzer & Check, LLP,
280 King of Prussia Road, Radnor, PA 19087, Telephone: (610) 667-7706, and Jennifer L. Joost,
Esq. of Kessler Topaz Meltzer & Check, LLP, One Sansome Street, Suite 1850, San Francisco,
CA 94104, Telephone: (415) 400-3000, info@ktmc.com.
      Reasons for the Settlement: For Lead Plaintiff, the principal reason for the Settlement is
the guaranteed cash benefit for the Settlement Class without the risk, delays, and increased costs
inherent in further litigation. Moreover, the cash benefit provided under the Settlement must be
considered against the risk that a smaller recovery – or indeed no recovery at all – might be
achieved after discovery, contested motions, a trial of the Action, and appeals. For Defendants,
who deny all allegations of wrongdoing or liability whatsoever and deny that Settlement Class

2
  The Notice and Administration Costs, which shall be paid from the Settlement Fund, are estimated to be
between $300,000 and $375,000. This is only an estimate, however, as the administration has not fully
commenced as of the date of this Notice. If the maximum amount of attorneys’ fees and Litigation Expenses
requested are approved by the Court, and the Notice and Administration Costs are $375,000, the average
cost per eligible share of Align common stock for all of these deductions will be approximately $0.33.
                                                   2
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 50 of 94




Members were damaged, the principal reasons for entering into the Settlement are to end the
burden, expense, uncertainty, and risk of further litigation.

            YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT
SUBMIT A CLAIM FORM                     This is the only way to be eligible to receive a payment
POSTMARKED (IF MAILED), OR              from the Settlement.
ONLINE, NO LATER THAN
________ __, 2021.
EXCLUDE YOURSELF FROM                   Get no payment from the Settlement. This is the only
THE SETTLEMENT CLASS BY                 option that may allow you to ever bring or be part of
SUBMITTING A WRITTEN                    any other lawsuit against Defendants or the other
REQUEST FOR EXCLUSION SO                Released Defendants’ Parties about the claims being
THAT IT IS RECEIVED NO                  released by the Settlement.
LATER THAN ________ __, 2021.
OBJECT TO THE SETTLEMENT                Write to the Court about why you do not like the
BY SUBMITTING A WRITTEN                 proposed Settlement, the proposed Plan of Allocation,
OBJECTION SO THAT IT IS                 and/or Lead Counsel’s request for attorneys’ fees and
FILED OR POSTMARKED NO                  Litigation Expenses. This will not exclude you from
LATER THAN _________ __, 2021.          the Settlement Class.
GO TO A HEARING ON ________             Ask to speak in Court at the Final Approval Hearing,
__, 2021 AT __:__ __.M.                 at the discretion of the Court, about the proposed
                                        Settlement, the proposed Plan of Allocation, and/or
                                        Lead Counsel’s request for attorneys’ fees and
                                        Litigation Expenses.
DO NOTHING.                             Get no payment from the Settlement. You will,
                                        however, remain a member of the Settlement Class,
                                        which means that you give up any right you may have
                                        to sue about the claims that are being resolved by the
                                        Settlement and you will be bound by any judgments or
                                        orders entered by the Court in the Action.

These rights and options – and the deadlines to exercise them – are further explained in this
Notice. Please Note: The date and time of the Final Approval Hearing – currently scheduled
for _____ __, 2021 at __:__ _.m. – is subject to change without further written notice to the
Settlement Class. It is also within the Court’s discretion to hold the hearing by video or
telephonic conference. If you plan to attend the hearing, you should check
www.AlignSecuritiesLitigationSettlement.com, or with Lead Counsel to confirm no change
to the date and/or time of the hearing has been made.

                           WHAT THIS NOTICE CONTAINS

Why Did I Get This Notice?                                                      Page __
What Is This Case About?                                                        Page __
Why Is This Case A Class Action?                                                Page __
Why Is There A Settlement?                                                      Page __
                                             3
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 51 of 94




What Might Happen If There Were No Settlement?                                         Page __
How Do I Know If I Am Affected By The Settlement?
   Who Is Included In The Settlement Class?                                            Page __
How Are Settlement Class Members Affected By The Action
   And The Settlement?                                                                 Page __
How Do I Participate In The Settlement? What Do I Need To Do?                          Page __
How Much Will My Payment Be?                                                           Page __
What Payment Are The Attorneys For The Settlement Class Seeking?
   How Will The Lawyers Be Paid?                                                       Page __
What If I Do Not Want To Be A Member Of The Settlement Class?
  How Do I Exclude Myself?                                                             Page __
When And Where Will The Court Decide Whether To Approve The Settlement?
   Do I Have To Come To The Hearing? May I Speak At The Hearing If I
   Don’t Like The Settlement?                                                          Page __
What If I Do Nothing?                                                                  Page __
What If I Bought Shares On Someone Else’s Behalf?                                      Page __
Can I See The Court File? Who Should I Contact If I Have Questions?                    Page __
Proposed Plan of Allocation of Net Settlement Fund Among
   Authorized Claimants                                                                Appendix A

                               WHY DID I GET THIS NOTICE?

        1.      You or someone in your family, or an investment account for which you serve as a
custodian, may have purchased or otherwise acquired Align common stock during the Settlement
Class Period, and may be a Settlement Class Member. The Court directed that this Notice be sent
to you to inform you of the terms of the proposed Settlement and about all of your options before
the Court rules on the Settlement at or after the Final Approval Hearing. Additionally, you have
the right to understand how this class action lawsuit may affect your legal rights.
       2.      This Notice explains the Action, the Settlement, your legal rights, what benefits are
available under the Settlement, who is eligible for the benefits, and how to get them.
       3.      The issuance of this Notice is not an expression of any opinion by the Court
concerning the merits of any claim in the Action, and the Court still has to decide whether to
approve the Settlement. If the Court approves the Settlement and the Plan of Allocation (or some
other plan of allocation), the Claims Administrator will make payments to eligible Settlement
Class Members pursuant to the Settlement after any objections and appeals are resolved.

                                WHAT IS THIS CASE ABOUT?

        4.     Align is a global medical device company engaged in the design, manufacture, and
marketing of Invisalign® clear aligners and iTero® intraoral scanners and services for
orthodontics, restorative, and aesthetic dentistry. In this Action, Lead Plaintiff alleges that, during
the Settlement Class Period, Align and certain of its executive officers at the time (i.e., Joseph M.
Hogan, Align’s President and Chief Executive Officer, and John F. Morici, Align’s Senior Vice
President of Global Finance and Chief Financial Officer) made materially false or misleading
statements regarding the impact of competition on Align’s business, particularly its comprehensive
clear aligner business. More specifically, Lead Plaintiff alleges that Defendants concealed

                                                  4
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 52 of 94




adjustments to the business they made to address competition, resulting in a significant
deterioration in Align’s “average selling price” (or “ASP”). Lead Plaintiff further alleges that the
Settlement Class suffered damages when the alleged truth regarding these matters was publicly
disclosed.
        5.      The Action was commenced on November 5, 2018, with the filing of a putative
securities class action complaint, styled Xiaojiao Lu v. Align Technology, Inc., et al., Case No.
5:18-cv-06720-LHK. A similar securities class action complaint, styled David Infuso v. Align
Technology, Inc., et al., Case No. 3:18-cv-07469-WHA, was filed in this Court on December 12,
2018. By Order dated March 22, 2019, the Court consolidated the actions, appointed SEB
Investment Management AB as Lead Plaintiff, and approved Lead Plaintiff’s selection of Kessler
Topaz Meltzer & Check, LLP as Lead Counsel for the class.
       6.     On May 10, 2019, Lead Plaintiff filed the Consolidated Class Action Complaint for
Violation of the Federal Securities Laws (“Consolidated Complaint”). The Consolidated
Complaint asserted claims under Sections 10(b), 20(a), and 20A of the Securities Exchange Act of
1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b) 78n(a), and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §
240.10b-5, promulgated thereunder, against Align, Joseph M. Hogan, John F. Morici, Raphael S.
Pascaud, and Emory M. Wright (collectively, “Consolidated Complaint Defendants”).
        7.     The Consolidated Complaint Defendants moved to dismiss the Consolidated
Complaint on June 24, 2019 (“First Motion to Dismiss”). The First Motion to Dismiss was fully
briefed by the Parties. By Order dated October 29, 2019, the Court granted the First Motion to
Dismiss, but provided Lead Plaintiff leave to file an amended complaint within 30 days.
        8.       In accordance with the Court’s ruling on Defendants’ First Motion to Dismiss, Lead
Plaintiff filed the Amended Consolidated Class Action Complaint for Violation of the Federal
Securities Laws on November 29, 2019 (“Amended Consolidated Complaint”).3
        9.    Defendants moved to dismiss the Amended Consolidated Complaint on July 17,
2020 (“Second Motion to Dismiss”). The Second Motion to Dismiss was fully briefed by the
Parties. By Order dated September 9, 2020, the Court granted in part and denied in part
Defendants’ Second Motion to Dismiss.
       10.    On September 23, 2020, Defendants filed their Answer to the Amended
Consolidated Complaint, which Defendants subsequently amended on February 4, 2021.
        11.    Following the Court’s ruling on Defendants’ Second Motion to Dismiss, the Court
stayed the case on September 24, 2020. Thereafter, the Parties began discussing the possibility of
resolving the Action through settlement and agreed to mediate before Gregory P. Lindstrom of
Phillips ADR. A mediation session with Mr. Lindstrom was scheduled for November 23, 2020. In
advance of the mediation, the Parties exchanged detailed mediation statements addressing liability
and damages issues. The Parties were unable to resolve the Action at the November 23, 2020
mediation. The Court lifted the stay of the case on January 15, 2021 and the Parties commenced
discovery immediately thereafter.


3
  The Amended Consolidated Complaint does not allege claims against two of the Consolidated Complaint
Defendants (Ralph Pascaud and Emory Wright), and changed the class period start date from April 25, 2018
to May 23, 2018.


                                                   5
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 53 of 94




        12.    While discovery was ongoing, the Parties agreed to participate in a second
mediation session before Mr. Lindstrom, to occur on June 10, 2021. Prior to the mediation, the
Parties engaged in discovery, presented certain discovery disputes to Magistrate Judge Virginia K.
DeMarchi, and reviewed the documents each side had produced to date. Following hard-fought,
arm’s-length negotiations at the mediation and over the course of the following day, the Parties
reached an agreement in principle to resolve the Action for $16,000,000. The Parties memorialized
their agreement in a binding term sheet executed on June 11, 2021.
        13.    After additional negotiations regarding the specific terms of their agreement, the
Parties entered into the Stipulation on June 30, 2021. The Stipulation, which sets forth the terms
and conditions of the Settlement, can be viewed at www.AlignSecuritiesLitigationSettlement.com.
       14.     On __________ __, 2021, the Court preliminarily approved the Settlement,
authorized this Notice to be disseminated to potential Settlement Class Members, and scheduled
the Final Approval Hearing to consider whether to grant final approval of the Settlement.

                          WHY IS THIS CASE A CLASS ACTION?

        15.     In a class action, one or more persons or entities (in this case, Lead Plaintiff), sue
on behalf of persons and entities that have similar claims. Together, these persons and entities are
a “class,” and each is a “class member.” Bringing a case, such as this one, as a class action allows
the adjudication of many individuals’ similar claims that might be too small to bring economically
as separate actions. One court resolves the issues for all class members at the same time, except
for those who exclude themselves, or “opt out,” from the class.

                             WHY IS THERE A SETTLEMENT?

        16.     Lead Plaintiff and Lead Counsel believe that Lead Plaintiff’s claims against
Defendants have merit. They recognize, however, the expense and length of continued proceedings
necessary to pursue Lead Plaintiff’s claims through full discovery, a motion for class certification,
summary judgment, trial, and appeals, as well as the very substantial risks Lead Plaintiff would
face in establishing liability and damages. Such risks include the potential challenges associated
with proving that there were material misstatements in Defendants’ public statements, and
establishing significant damages under the securities laws.
         17.    In light of these risks, the amount of the Settlement, and the immediacy of recovery
to the Settlement Class, Lead Plaintiff and Lead Counsel believe that the proposed Settlement is
fair, reasonable, adequate, and in the best interests of the Settlement Class. Lead Plaintiff and Lead
Counsel believe that the Settlement provides a substantial benefit to the Settlement Class, as
compared to the risk that the claims in the Action would produce a smaller recovery, or no
recovery, after continued and costly litigation, possibly years in the future.
        18.     Defendants have denied and continue to deny each and all of the claims asserted
against them in the Action, and deny that the Settlement Class was harmed or suffered any damages
as a result of the conduct alleged in the Action. Defendants have agreed to the Settlement solely
to eliminate the burden, expense, uncertainty, and risk of continued litigation. Accordingly, the
Settlement may not be construed as, and is not, an admission of any wrongdoing by any Defendant.



                                                  6
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 54 of 94




             WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

       19.      If there were no Settlement and Lead Plaintiff failed to establish any legal or factual
element essential to its claims against Defendants, neither Lead Plaintiff nor the other members of
the Settlement Class would recover anything from Defendants. Also, if Defendants were
successful in proving any of their defenses, either at summary judgment, at trial, or on appeal, the
Settlement Class could recover substantially less than the amount provided in the Settlement, or
nothing at all.

            HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
                WHO IS INCLUDED IN THE SETTLEMENT CLASS?

        20.   If you are a member of the Settlement Class, you are subject to the Settlement,
unless you timely request to be excluded. The Settlement Class consists of:
       All persons and entities who purchased or otherwise acquired the common
       stock of Align between May 23, 2018 and October 24, 2018, both dates
       inclusive, and who were damaged thereby.
Excluded from the Settlement Class are: (I) Defendants; (II) present or former executive officers
and directors of Align during the Settlement Class Period and their Immediate Family Members;
(III) any of the foregoing entities’ and individuals’ legal representatives, heirs, successors or
assigns; and (IV) any entity in which Defendants have or had a controlling interest, or any affiliate
of Align. For the avoidance of doubt, “affiliates” are persons or entities that directly, or indirectly
through one or more intermediaries, control, are controlled by or are under common control with
one of the Defendants. Also excluded from the Settlement Class are any persons and entities who
or which submit a request for exclusion from the Settlement Class that is accepted by the Court.
See “What If I Do Not Want To Be A Member Of The Settlement Class? How Do I Exclude
Myself,” on page [__] below.
PLEASE NOTE: Receipt of this Notice does not mean that you are a Settlement Class
Member or that you will be entitled to a payment from the Settlement. If you are a Settlement
Class Member and you wish to be eligible to receive a payment from the Settlement, you are
required to submit the Claim Form that is being distributed with this Notice and the required
supporting documentation as set forth in the Claim Form postmarked (if mailed), or online
at www.AlignSecuritiesLitigationSettlement.com, no later than _________ __, 2021.

                HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
                    BY THE ACTION AND THE SETTLEMENT?

      21.      As a Settlement Class Member, you are represented by Lead Plaintiff and Lead
Counsel. If you want to be represented by your own lawyer, you may hire one at your own expense.
        22.    If you are a Settlement Class Member and do not wish to remain a Settlement Class
Member, you may exclude yourself from the Settlement Class by following the instructions in the
section below entitled, “What If I Do Not Want To Be A Member Of The Settlement Class? How
Do I Exclude Myself?”



                                                  7
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 55 of 94




       23.    If you are a Settlement Class Member and you wish to object to the Settlement, the
Plan of Allocation, or Lead Counsel’s request for attorneys’ fees and Litigation Expenses, you
may present your objections by following the instructions in the section below entitled, “When
And Where Will The Court Decide Whether To Approve The Settlement?”
         24.    If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you will be bound by any orders issued by the Court in the Action. If the
Settlement is approved, the Court will enter a judgment (“Judgment”). The Judgment will dismiss
with prejudice the claims against Defendants and will provide that, upon the Effective Date of the
Settlement, Lead Plaintiff and each of the other Settlement Class Members, on behalf of
themselves, and each of their respective heirs, executors, administrators, predecessors, successors,
and assigns in their capacities as such, shall be deemed to have, and by operation of law and of the
Judgment, or the Alternate Judgment, if applicable, shall have fully, finally, and forever
compromised, settled, released, resolved, relinquished, waived, and discharged each and every
Lead Plaintiff’s Released Claims (defined in ¶ 25 below) against the Released Defendants’ Parties
(defined in ¶ 26 below), and shall forever be barred, enjoined, and estopped from prosecuting any
or all of the Lead Plaintiff’s Released Claims against any of the Released Defendants’ Parties.
       25.      “Lead Plaintiff’s Released Claims” means all claims, demands, rights, and causes
of action, or liabilities of every nature and description, whether known or Unknown Claims,
whether arising under federal, state, local, common, statutory, administrative, or foreign law, or
any other law, rule, or regulation, at law or in equity, whether fixed or contingent, whether foreseen
or unforeseen, whether accrued or unaccrued, whether liquidated or unliquidated, whether matured
or unmatured, whether direct, representative, class, or individual in nature that (a) Lead Plaintiff
or any other member of the Settlement Class: (i) asserted in the Action or (ii) could have asserted
in any court or forum that arise out of or are based upon any of the allegations, transactions, facts,
matters or occurrences, representations, or omissions set forth in the Action; and (b) relate to the
purchase or other acquisition of Align common stock during the Settlement Class Period. Lead
Plaintiff’s Released Claims shall not include: (i) any claims asserted by shareholders on behalf of
Align in the two related derivative lawsuits that have been stayed pending the resolution of this
Action (In re Align Tech., Inc. Deriv. Litig., Case No. 19-CV-00202-LHK (N.D. Cal.) and
Muhammad Abbas v. Joseph M. Hogan, et. al., Case No. 19CV346429 (Sup. Ct. Cnty. of Santa
Clara)); (ii) any claims relating to the enforcement of the Settlement; or (iii) any claims of any
person or entity who or which submits a request for exclusion from the Settlement Class that is
accepted by the Court.
         26.    “Released Defendants’ Parties” means (I) each Defendant, (II) each of their
respective Immediate Family Members (for individuals) and each of their direct or indirect parent
entities, subsidiaries, related entities, and affiliates, any trust of which any individual Defendant is
the settlor or which is for the benefit of any Defendant and/or member(s) of his or her family, and
(III) for any of the entities listed in parts (I) or (II), their respective past and present general
partners, limited partners, principals, shareholders, joint venturers, members, officers, directors,
managers, managing directors, supervisors, employees, contractors, consultants, auditors,
accountants, financial advisors, professional advisors, investment bankers, representatives,
insurers, trustees, trustors, agents, attorneys, professionals, predecessors, successors, assigns,
heirs, executors, administrators, and any controlling person thereof, in their capacities as such, and
any entity in which a Defendant has a controlling interest.


                                                   8
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 56 of 94




        27.     “Unknown Claims” means any Lead Plaintiff’s Released Claims which Lead
Plaintiff or any other Settlement Class Member does not know or suspect to exist in his, her, or its
favor at the time of the release of such claims, and any Defendants’ Released Claims that any
Defendant does not know or suspect to exist in his or its favor at the time of the release of such
claims, which, if known by him, her, or it, might have materially affected his, her, or its decision(s)
with respect to this Settlement or the Releases, including his, her, or its decision(s) to object or not
to object to the Settlement. With respect to any and all Released Claims, the Parties stipulate and
agree that, upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly
waive, and each of the other Settlement Class Members shall be deemed to have waived, and by
operation of the Judgment or the Alternate Judgment, if applicable, shall have expressly waived,
any and all provisions, rights, and benefits conferred by any law of any state or territory of the
United States, or principle of common law or foreign law, which is similar, comparable, or
equivalent to California Civil Code §1542, which provides:
         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
         EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
         RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.
Lead Plaintiff and Defendants acknowledge, and each of the other Settlement Class Members shall
be deemed by operation of law to have acknowledged, that the foregoing waiver was separately
bargained for and a key element of the Settlement.
         28.     The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves, and each of their respective heirs, executors, administrators,
predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by
operation of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully,
finally, and forever compromised, settled, released, resolved, relinquished, waived, and discharged
each and every Released Defendants’ Claims (defined in ¶ 29 below) against the Released Lead
Plaintiff’s Parties (defined in ¶ 30 below), and shall forever be barred, enjoined, and estopped from
prosecuting any or all of the Defendants’ Released Claims against any of the Released Lead
Plaintiff’s Parties.
        29.     “Defendants’ Released Claims” means all claims and causes of action of every
nature and description, whether known or Unknown Claims, whether arising under federal, state,
local, common, statutory, administrative, or foreign law, or any other law, rule, or regulation, at
law or in equity, whether fixed or contingent, whether foreseen or unforeseen, whether accrued or
unaccrued, whether liquidated or unliquidated, whether matured or unmatured, whether direct,
representative, class, or individual in nature that arise out of or relate in any way to the institution,
prosecution, or settlement of the claims in the Action against Defendants. Defendants’ Released
Claims shall not include any claims relating to the enforcement of the Settlement.
        30.   “Released Lead Plaintiff’s Parties” means (I) Lead Plaintiff, all Settlement Class
Members, Lead Counsel, and (II) each of their respective family members, and their respective
general partners, limited partners, principals, shareholders, joint venturers, members, officers,
directors, managers, managing directors, supervisors, employees, contractors, consultants,
auditors, accountants, financial advisors, professional advisors, investment bankers,

                                                   9
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 57 of 94




representatives, insurers, trustees, trustors, agents, attorneys, professionals, predecessors,
successors, assigns, heirs, executors, administrators, and any controlling person thereof, in their
capacities as such.

   HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?

        31.    To be eligible for a payment from the Settlement, you must be a member of the
Settlement Class and you must timely complete and return the Claim Form with adequate
supporting documentation postmarked (if mailed), or submitted online at
www.AlignSecuritiesLitigationSettlement.com, no later than ________ __, 2021. A Claim Form
is     included     with      this    Notice,     or      you      may     obtain     one     at
www.AlignSecuritiesLitigationSettlement.com. You may also request that a Claim Form be
mailed to you by calling the Claims Administrator toll free at 1-833-677-1108 or by emailing the
Claims Administrator at info@AlignSecuritiesLitigationSettlement.com. Please retain all records
of your ownership of and transactions in Align common stock, as they will be needed to document
your Claim. The Parties and Claims Administrator do not have information about your transactions
in Align common stock.
       32.    If you request exclusion from the Settlement Class or do not submit a timely and
valid Claim Form, you will not be eligible to share in the Net Settlement Fund.

                           HOW MUCH WILL MY PAYMENT BE?

       33.     At this time, it is not possible to make any determination as to how much any
individual Settlement Class Member may receive from the Settlement.
        34.     Pursuant to the Settlement, Align and/or its D&O liability insurers shall pay a total
of $16,000,000 in cash. The Settlement Amount will be deposited into an escrow account. The
Settlement Amount plus any interest earned thereon is referred to as the “Settlement Fund.” If the
Settlement is approved by the Court and the Effective Date occurs, the “Net Settlement Fund” (that
is, the Settlement Fund less: (i) Taxes; (ii) Notice and Administration Costs; (iii) any Litigation
Expenses awarded by the Court; (iv) any attorneys’ fees awarded by the Court; and (v) any other
costs or fees approved by the Court) will be distributed to Settlement Class Members who submit
valid Claim Forms, in accordance with the proposed Plan of Allocation or such other plan of
allocation as the Court may approve.
      35.    Approval of the Settlement is independent from approval of a plan of allocation.
Any determination with respect to a plan of allocation will not affect the Settlement, if approved.
        36.      Neither Defendants nor any other person or entity that paid any portion of the
Settlement Amount on their behalf are entitled to get back any portion of the Settlement Fund once
the Court’s order or judgment approving the Settlement becomes Final. Defendants shall not have
any liability, obligation, or responsibility for the administration of the Settlement, the disbursement
of the Net Settlement Fund, or the plan of allocation.
        37.    Unless the Court otherwise orders, any Settlement Class Member who fails to
submit a Claim Form postmarked or received on or before ________ __, 2021 shall be fully and
forever barred from receiving payments pursuant to the Settlement but will in all other respects
remain a Settlement Class Member and be subject to the provisions of the Stipulation, including
the terms of any Judgment entered and the Releases given.

                                                  10
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 58 of 94




       38.     Participants in and beneficiaries of any employee retirement and/or benefit plan
(“Employee Plan”) should NOT include any information relating to shares of Align common stock
purchased/acquired through an Employee Plan in any Claim Form they submit in this Action. They
should include ONLY those shares of Align common stock purchased/acquired during the
Settlement Class Period outside of an Employee Plan. Claims based on any Employee Plan(s)’
purchases/acquisitions of eligible Align common stock during the Settlement Class Period may be
made by the Employee Plan(s)’ trustees. To the extent any of the Defendants or any of the other
persons or entities excluded from the Settlement Class are participants in an Employee Plan(s),
such persons or entities shall not receive, either directly or indirectly, any portion of the recovery
that may be obtained from the Settlement by such Employee Plan(s).
      39.     The Court has reserved jurisdiction to allow, disallow, or adjust on equitable
grounds the Claim of any Settlement Class Member.
        40.    Each Claimant shall be deemed to have submitted to the jurisdiction of the Court
with respect to his, her, or its Claim Form.
        41.     Only Settlement Class Members, i.e., persons and entities who purchased or
otherwise acquired Align common stock during the Settlement Class Period and were damaged as
a result of such purchases or acquisitions, will be eligible to share in the distribution of the Net
Settlement Fund. Persons and entities that are excluded from the Settlement Class by definition or
that exclude themselves from the Settlement Class pursuant to request will not be eligible to
receive a distribution from the Net Settlement Fund and should not submit Claim Forms.
        42.    Appendix A to this Notice sets forth the Plan of Allocation for allocating the
Net Settlement Fund among Authorized Claimants, as proposed by Lead Plaintiff and Lead
Counsel. At the Final Approval Hearing, Lead Counsel will request the Court approve the
Plan of Allocation. The Court may modify the Plan of Allocation, or approve a different plan
of allocation, without further notice to the Settlement Class.

     WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS
             SEEKING? HOW WILL THE LAWYERS BE PAID?

         43.    Lead Counsel has not received any payment for its services in pursuing claims
against the Defendants on behalf of the Settlement Class, nor has Lead Counsel been reimbursed
for its out-of-pocket expenses. Before final approval of the Settlement, Lead Counsel will apply
to the Court for an award of attorneys’ fees in an amount not to exceed 20% of the Settlement
Fund. At the same time, Lead Counsel also intends to apply for payment of Litigation Expenses in
an amount not to exceed $250,000. The Court will determine the amount of any award of attorneys’
fees or Litigation Expenses. Such sums as may be approved by the Court will be paid from the
Settlement Fund. Settlement Class Members are not personally liable for any such fees or
expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS?
                     HOW DO I EXCLUDE MYSELF?

         44.    Each Settlement Class Member will be bound by all determinations and judgments
in this lawsuit, whether favorable or unfavorable, unless such person or entity mails or delivers a
letter requesting exclusion addressed to: SEB Investment Management AB et al. v. Align

                                                 11
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 59 of 94




Technology, Inc. et al., EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91328, Seattle,
WA 98111. The request for exclusion must be received no later than _______ __, 2021. You will
not be able to exclude yourself from the Settlement Class after that date. Each letter requesting
exclusion must: (i) state the name, address, and telephone number of the person or entity requesting
exclusion, and in the case of entities, the name and telephone number of the appropriate contact
person; (ii) state that such person or entity “requests exclusion from the Settlement Class in SEB
Investment Management AB et al. v. Align Technology, Inc. et al., Case No. 18-CV-06720-LHK
(N.D. Cal.)”; (iii) state the number of shares of Align common stock that the person or entity
requesting exclusion (A) owned as of the opening of trading on May 23, 2018 and (B)
purchased/acquired and/or sold during the Settlement Class Period (i.e., between May 23, 2018
and October 24, 2018, inclusive), as well as the dates, number of shares, and prices of each such
purchase/acquisition and/or sale; and (iv) be signed by the person or entity requesting exclusion or
an authorized representative. A letter requesting exclusion shall not be valid and effective unless
it provides all the information called for in this paragraph and is received within the time stated
above, or is otherwise accepted by the Court.
        45.     If you do not want to be part of the Settlement Class, you must follow these
instructions for exclusion even if you have pending, or later file, another lawsuit, arbitration, or
other proceeding relating to any Lead Plaintiff’s Released Claim against any of the Released
Defendants’ Parties. Excluding yourself from the Settlement Class is the only option that may
allow you to be part of any other current or future lawsuit against Defendants or any of the other
Released Defendants’ Parties concerning the Lead Plaintiff’s Released Claims. Please note,
however, if you decide to exclude yourself from the Settlement Class, you may be time-barred
from asserting the claims covered by the Action by a statute of repose. In addition, Defendants and
the other Released Defendants’ Parties will have the right to assert any and all defenses they may
have to any claims that you may seek to assert.
       46.    If you ask to be excluded from the Settlement Class, you will not be eligible to
receive any payment from the Net Settlement Fund.
        47.    Align has the right to terminate the Settlement if valid requests for exclusion are
received from persons and entities entitled to be members of the Settlement Class in an amount
that exceeds an amount agreed to by the Parties.

 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
        SETTLEMENT? DO I HAVE TO COME TO THE HEARING?
   MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE SETTLEMENT?

       48.    Settlement Class Members do not need to attend the Final Approval Hearing.
The Court will consider any submission made in accordance with the provisions below even
if a Settlement Class Member does not attend the hearing. You can participate in the
Settlement without attending the Final Approval Hearing.
        49.      Please Note: The date and time of the Final Approval Hearing may change without
further written notice to the Settlement Class. In addition, the COVID-19 pandemic is a fluid
situation that creates the possibility that the Court may decide to conduct the Final Approval Hearing
by video or telephonic conference, or otherwise allow Settlement Class Members to appear at the
hearing by video or phone, without further written notice to the Settlement Class. In order to
determine whether the date and time of the Final Approval Hearing have changed, or whether

                                                 12
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 60 of 94




Settlement Class Members must or may participate by phone or video, it is important that you
monitor         the      Court’s       docket      and       the      Settlement     website,
www.AlignSecuritiesLitigationSettlement.com, before making any plans to attend the Final
Approval Hearing. Any updates regarding the Final Approval Hearing, including any changes
to the date or time of the hearing or updates regarding in-person or remote appearances at the
hearing, will be posted to www.AlignSecuritiesLitigationSettlement.com. If the Court requires
or allows Settlement Class Members to participate in the Final Approval Hearing by telephone
or video conference, the information for accessing the telephone or video conference will be
posted to www.AlignSecuritiesLitigationSettlement.com.
        50.     The Final Approval Hearing will be held on ________ __, 2021 at __:__ _.m.,
before the Honorable Lucy H. Koh, United States District Court Judge for the Northern District of
California, either in person at the Robert F. Peckham Federal Building & United States Courthouse
280 South 1st Street, San Jose, CA 95113, in Courtroom 8, 4th Floor, or by telephone or
videoconference (in the discretion of the Court). The Court reserves the right to approve the
Settlement, the Plan of Allocation, Lead Counsel’s request for an award of attorneys’ fees and
Litigation Expenses, and/or any other matter related to the Settlement at or after the Final Approval
Hearing without further notice to the members of the Settlement Class.
        51.     Any Settlement Class Member may object to the proposed Settlement, the proposed
Plan of Allocation, or Lead Counsel’s request for an award of attorneys’ fees and Litigation
Expenses. You can ask the Court to deny approval by filing an objection. You cannot ask the Court
to order a different settlement. The Court can only approve or reject the Settlement. If the Court
denies approval of the Settlement, no payments from the Settlement will be sent out and the Action
will continue. If that is what you want to happen, then you must object.
         52.     Any objection to the proposed Settlement must be in writing and submitted only to
the Court. If you submit a timely written objection, you may, but are not required to, appear at the
Final Approval Hearing, either in person or through your own attorney. If you appear through your
own attorney, you are responsible for hiring and paying that attorney. All written objections and
supporting papers must: (i) clearly identify the case name and number (SEB Investment
Management AB et al. v. Align Technology, Inc. et al., Case No. 18-CV-06720-LHK (N.D. Cal.));
(ii) be submitted to the Court either by mailing them to the Clerk of the Court at the United States
District Court for the Northern District of California, Robert F. Peckham Federal Building &
United States Courthouse, 280 South 1st Street, 2nd Floor, San Jose, CA 95113, or by filing them
in person at any location of the United States District Court for the Northern District of California;
and (iii) be filed or postmarked no later than ________ __, 2021.
        53.    Additionally, any objection must: (i) identify the name, address, and telephone
number of the person or entity objecting and be signed by the objector; (ii) state with specificity
the grounds for the Settlement Class Member’s objection, including any legal and evidentiary
support the Settlement Class Member wishes to bring to the Court’s attention and whether the
objection applies only to the objector, to a specific subset of the Settlement Class, or to the entire
Settlement Class; and (iii) must include documents sufficient to prove membership in the
Settlement Class, including the number of shares of Align common stock that the objecting
Settlement Class Member (A) owned as of the opening of trading on May 23, 2018 and
(B) purchased/acquired and/or sold during the Settlement Class Period, as well as the dates,



                                                 13
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 61 of 94




number of shares, and prices of each such purchase/acquisition and sale.4 You may not object to
the Settlement, Plan of Allocation, or Lead Counsel’s request for attorneys’ fees and
Litigation Expenses if you exclude yourself from the Settlement Class or if you are not
Settlement Class Member.
        54.      If you wish to appear and speak about your objection at the Final Approval Hearing,
you must state that you intend to appear at the hearing in your objection or send a letter stating that
you intend to appear at the Final Approval Hearing in SEB Investment Management AB et al. v.
Align Technology, Inc. et al., Case No. 18-CV-06720-LHK (N.D. Cal.) to the Clerk of Court at the
address set forth in ¶ 52 above so that it is postmarked on or before ______ __, 2021. Persons
who intend to object and desire to present evidence at the Final Approval Hearing must include in
their written objection or notice of appearance the identity of any witnesses they may call to testify
and exhibits they intend to introduce into evidence at the hearing. Such persons may be heard
orally at the discretion of the Court.
       55.     Unless the Court orders otherwise, any Settlement Class Member who does
not object in the manner described above will be deemed to have waived any objection and
shall be forever foreclosed from making any objection to the proposed Settlement, the
proposed Plan of Allocation, or Lead Counsel’s request for attorneys’ fees and Litigation
Expenses. Settlement Class Members do not need to appear at the Final Approval Hearing
or take any other action to indicate their approval.

                                    WHAT IF I DO NOTHING?

       56.     If you do nothing, all of your claims against Defendants and the other Released
Defendants’ Parties will be released, and you will not receive any payment from the Settlement
because it is necessary that you submit a Claim Form in order to be eligible to share in the
Settlement proceeds.

            WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

        57.    If you purchased or otherwise acquired shares of Align common stock between
May 23, 2018 and October 24, 2018, inclusive, for the beneficial interest of persons or entities
other than yourself, you must either (i) within seven (7) calendar days of receipt of this Notice,
request from the Claims Administrator sufficient copies of the Notice and Claim Form (the “Notice
Packet”) to forward to all such beneficial owners and within seven (7) calendar days of receipt of
those Notice Packets forward them to all such beneficial owners; or (ii) within seven (7) calendar
days of receipt of this Notice, provide a list of the names, addresses, and, if available, email
addresses of all such beneficial owners to SEB Investment Management AB et al. v. Align
Technology, Inc. et al, c/o JND Legal Administration, P.O. Box 91328, Seattle, WA 98111. If you
choose the second option, the Claims Administrator will send a copy of the Notice Packet to the
beneficial owners you have identified on your list. Upon full compliance with these directions,
such nominees may seek reimbursement of their reasonable expenses actually incurred, by

4
   Documentation establishing membership in the Settlement Class must consist of copies of brokerage
confirmation slips or monthly brokerage account statements, or an authorized statement from the objector’s
broker containing the transactional and holding information found in a broker confirmation slip or account
statement.
                                                   14
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 62 of 94




providing the Claims Administrator with proper documentation supporting the expenses for which
reimbursement is sought. Copies of this Notice and the Claim Form may also be obtained from the
Settlement website, www.AlignSecuritiesLitigationSettlement.com, by calling the Claims
Administrator toll-free at 1-833-677-1108, or by emailing the Claims Administrator at
info@AlignSecuritiesLitigationSettlement.com.

       CAN I SEE THE COURT FILE? WHO SHOULD I CONTACT IF I HAVE
                              QUESTIONS?

        58.     This Notice summarizes the proposed Settlement. For the full terms and conditions
of the Settlement, please review the Stipulation at www.AlignSecuritiesLitigationSettlement.com.
A copy of the Stipulation and additional information regarding the Settlement can also be obtained
by contacting Lead Counsel at the contact information set forth above, by accessing the Court
docket in this case, for a fee, though the Court’s PACER system at https://ecf.cand.uscourts.gov,
or by visiting the office of the Clerk of the Court for the United States District Court for the
Northern District of California, Robert F. Peckham Federal Building & United States Courthouse
280 South 1st Street, San Jose, CA 95113, Monday through Friday, excluding Court holidays.
Additionally, copies of any related orders entered by the Court and certain other filings in this
Action will be posted on the Settlement website, www.AlignSecuritiesLitigationSettlement.com.
       59.     All inquiries concerning this Notice and the Claim Form should be directed to:

             SEB Investment Management AB et al. v. Align Technology, Inc. et al.
                              c/o JND Legal Administration
                                     P.O. Box 91328
                                    Seattle, WA 98111
                                      1-833-677-1108
                         info@AlignSecuritiesLitigationSettlement.com
                         www.AlignSecuritiesLitigationSettlement.com
                                             and/or
                             Kessler Topaz Meltzer & Check, LLP

                                 Johnston de F. Whitman, Jr.
                                  280 King of Prussia Road
                                      Radnor, PA 19087
                                       1-610-667-7706
                                            -and-
                                       Jennifer L. Joost
                                One Sansome Street, Suite 1850
                                  San Francisco, CA 94104
                                       1-415-400-3000
                                        info@ktmc.com




                                               15
     Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 63 of 94




    PLEASE DO NOT CALL OR WRITE THE COURT, THE CLERK’S OFFICE,
    DEFENDANTS, OR DEFENDANTS’ COUNSEL REGARDING THIS NOTICE

DATED: __________ __, 2021                    BY ORDER OF THE COURT
                                              United States District Court
                                              Northern District of California




                                     16
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 64 of 94




                                      APPENDIX A
    [Proposed] Plan of Allocation of Net Settlement Fund Among Authorized Claimants

       The Plan of Allocation set forth herein is the plan that Lead Plaintiff is proposing to the
Court for approval. The Plan of Allocation was developed by Lead Plaintiff in consultation with
its damages consultant. The Court may approve the Plan of Allocation with or without
modification, or approve another plan of allocation, without further notice to the Settlement Class.
Any Orders regarding a modification of the Plan of Allocation will be posted on the website
www.AlignSecuritiesLitigationSettlement.com. Defendants have had, and will have, no
involvement in or responsibility for the terms or application of the Plan of Allocation.
        The objective of the proposed Plan of Allocation is to equitably distribute the Net
Settlement Fund among those Settlement Class Members who purportedly suffered economic
losses as a result of the alleged violations of the federal securities laws set forth in the Amended
Consolidated Complaint, as opposed to economic losses caused by market or industry factors or
Align-specific factors unrelated to the allegations in the Amended Consolidated Complaint. To
that end, Lead Plaintiff’s damages consultant calculated the estimated amount of alleged artificial
inflation in the per share price of Align common stock over the course of the Settlement Class
Period that was allegedly proximately caused by Defendants’ alleged materially false or
misleading statements.
        Calculations made pursuant to the Plan of Allocation do not represent a formal damages
analysis that has been adjudicated in the Action, and are not intended to measure the amounts that
Settlement Class Members might have recovered after a trial. Nor are these calculations intended
to be estimates of the amounts that will be paid to Authorized Claimants pursuant to the Settlement.
The computations under the Plan of Allocation are only a method to weigh equitably the claims of
Authorized Claimants against one another for the purposes of making pro rata allocations of the
Net Settlement Fund. These calculations have not in any way been agreed to or conceded by
Defendants.
       For losses to be compensable damages under the federal securities laws, the disclosure of
the purported relevant truth allegedly concealed by the Defendants’ alleged misrepresentations or
omissions must be the cause of the decline in the price of the security. Accordingly, to have a
“Recognized Loss Amount” pursuant to the Plan of Allocation, a person or entity must have
purchased or otherwise acquired Align common stock during the Settlement Class Period (i.e.,
between May 23, 2018 and October 24, 2018, inclusive) and held such Align common stock
through the alleged corrective disclosure on October 24, 2018 after the close of the market that
removed the alleged artificial inflation.

                  CALCULATION OF RECOGNIZED LOSS AMOUNTS

       1.     For purposes of determining whether a Claimant has a “Recognized Claim,”
purchases, acquisitions, and sales of Align common stock will first be matched on a First In, First
Out (“FIFO”) basis as set forth in ¶ 6 below.
        2.     A “Recognized Loss Amount” will be calculated as set forth below for each share
of Align common stock purchased or otherwise acquired between May 23, 2018 and October 24,
2018, inclusive, that is listed in the Claim Form and for which adequate documentation is provided.

                                                17
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 65 of 94




To the extent that the calculation of a Claimant’s Recognized Loss Amount results in a negative
number, that number shall be set to zero. The sum of a Claimant’s Recognized Loss Amounts will
be the Claimant’s “Recognized Claim.”
        3.      Recognized Loss Amounts will also take into account the Court’s September 9,
2020 Order Granting in Part and Denying in Part Defendants’ Motion to Dismiss (ECF No. 138)
which dismissed with prejudice certain alleged misstatements in the Amended Consolidated
Complaint, most of which were made prior to or within hours after the close of market on July 25,
2018. Because of the dismissal of the claims of Settlement Class Members who purchased Align
common stock during the period from May 23, 2018 through July 25, 2018, it is far less likely that
Lead Plaintiff could have prevailed on these claims if the Action had continued, as doing so would
have required successfully appealing the dismissal of those statements. Accordingly, Recognized
Loss Amounts for purchases of Align common stock from May 23, 2018 through July 25, 2018,
inclusive, will by discounted by 90% (i.e., the Recognized Loss Amount will be multiplied by
0.10).
    4. A Claimant’s Recognized Loss Amount will be calculated as follows:
               a.      For each share of Align common stock purchased or otherwise acquired
                       during the Settlement Class Period and subsequently sold prior to the
                       opening of trading on October 25, 2018, the Recognized Loss Amount is
                       $0.
               b.      For each share of Align common stock purchased or otherwise acquired
                       during the Settlement Class Period and subsequently sold after the opening
                       of trading on October 25, 2018, and prior to the close of trading on January
                       22, 2019,5 the Recognized Loss Amount shall be the least of:
                            i. $66.81 per share (the dollar amount of alleged artificial inflation
                               removed from the price of Align common stock on October 25,
                               2018); or
                           ii. the actual purchase/acquisition price of each share (excluding taxes,
                               commissions, and fees) minus the 90-day Look-Back Value as set
                               forth in Table 1 below; or
                           iii. the Out of Pocket Loss, calculated as the actual purchase/acquisition
                                price per share (excluding taxes, commissions, and fees) minus the
5
   January 22, 2019 represents the last day of the 90-day period subsequent to the end of the Settlement
Class Period, i.e., the period from October 25, 2018 through January 22, 2019 (the “90-day Look-Back
Period”). The PSLRA imposes a statutory limitation on recoverable damages using the 90-day Look-Back
Period. This limitation is incorporated into the calculation of a Settlement Class Member’s Recognized
Loss Amount. Specifically, a Settlement Class Member’s Recognized Loss Amount cannot exceed the
difference between the purchase price paid for the Align common stock and the average price of Align
common stock during the 90-day Look-Back Period if the Align common stock was held through January
22, 2019, the end of this period. Losses on Align common stock purchased/acquired during the period
between May 23, 2018 and October 24, 2018, and sold during the 90-day Look-Back Period cannot exceed
the difference between the purchase price paid for the Align common stock and the average price of Align
common stock during the portion of the 90-day Look-Back Period that had elapsed as of the date of sale
(the “90-day Look-Back Value”), as set forth in Table 1 below.

                                                  18
       Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 66 of 94




                                 actual sale price per share (excluding taxes, commissions, and
                                 fees).6
                c.      For each share of Align common stock held as of the close of trading on
                        January 22, 2019 (i.e., the last day of the 90-day Look-Back Period), the
                        Recognized Loss Amount shall be the lesser of:
                             i. $66.81 per share (the dollar amount of alleged artificial inflation);
                                or
                            ii. the actual purchase/acquisition price of each share (excluding taxes,
                                commissions, and fees) minus $215.05 (the average closing price of
                                Align common stock during the 90-day Look-Back Period (i.e.,
                                October 25, 2018 through January 22, 2019), as shown on the last
                                line in Table 1 below).

                                    ADDITIONAL PROVISIONS

       5.     The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in ¶ 10 below) is $10.00 or greater.
       6.      If a Settlement Class Member has more than one purchase/acquisition or sale of
Align common stock during the Settlement Class Period, all purchases/acquisitions and sales shall
be matched on a FIFO basis. Settlement Class Period sales will be matched first against any
holdings of Align common stock at the beginning of the Settlement Class Period, and then against
purchases/acquisitions of Align common stock, in chronological order, beginning with the earliest
purchase/acquisition made during the Settlement Class Period.
        7.      Purchases/acquisitions and sales of Align common stock shall be deemed to have
occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment” date. The
receipt or grant by gift, inheritance or operation of law of Align common stock during the
Settlement Class Period, shall not be deemed a purchase, acquisition, or sale of Align common
stock for purposes of the calculation of an Authorized Claimant’s Recognized Claim, nor shall the
receipt or grant be deemed an assignment of any claim relating to the purchase/acquisition of such
Align common stock unless (i) the donor or decedent purchased or otherwise acquired such Align
common stock during the Settlement Class Period; (ii) no Claim Form was submitted by or on
behalf of the donor, on behalf of the decedent, or by anyone else with respect to such Align
common stock; and (iii) it is specifically so provided in the instrument of gift or assignment.
        8.      The date of covering a “short sale” is deemed to be the date of purchase or
acquisition of the Align common stock. The date of a “short sale” is deemed to be the date of sale
of the Align common stock. In accordance with the Plan of Allocation, however, the Recognized
Loss Amount on “short sales” is zero. In the event that a Claimant has an opening short position
in Align common stock, the earliest purchases or acquisitions during the Settlement Class Period
shall be matched against such opening short position and not be entitled to a recovery until that
short position is fully covered.


6
  To the extent that the calculation of an Out of Pocket Loss results in a negative number reflecting a gain
on the transaction, that number shall be set to zero.
                                                    19
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 67 of 94




        9.       Align publicly traded common stock is the only security eligible for recovery under
the Plan of Allocation. Option contracts to purchase or sell Align common stock are not securities
eligible to participate in the Settlement, unless such options were exercised during the Settlement
Class Period. With respect to Align common stock purchased or sold through the exercise of an
option, the purchase/sale date of the Align common stock is the exercise date of the option and the
purchase/sale price is the exercise price of the option. Any Recognized Loss Amount arising from
purchases of Align common stock acquired during the Settlement Class Period through the
exercise of an option on Align common stock7 shall be computed as provided for other purchases
of Align common stock in the Plan of Allocation.
         10.   The Net Settlement Fund will be distributed to Authorized Claimants pro rata
based on the relative size of their Recognized Claims. Specifically, a “Distribution Amount” will
be calculated for each Authorized Claimant, which will be the Authorized Claimant’s Recognized
Claim divided by the total Recognized Claims of all Authorized Claimants, multiplied by the total
amount in the Net Settlement Fund. If any Authorized Claimant’s Distribution Amount calculates
to less than $10.00, it will not be included in the final calculation of total Recognized Claims for
purposes of the pro rata distribution, and no distribution will be made to that Authorized Claimant.
        11.     After the initial distribution of the Net Settlement Fund, the Claims Administrator
will make reasonable and diligent efforts to have Authorized Claimants cash their distribution
checks. To the extent any monies remain in the Net Settlement Fund by reason of uncashed checks,
or otherwise, nine (9) months after the initial distribution, if Lead Counsel, in consultation with
the Claims Administrator, determine that it is cost-effective to do so, the Claims Administrator
will conduct a re-distribution of the funds remaining after payment of any unpaid fees and expenses
incurred in administering the Settlement, including for such re-distribution, to Authorized
Claimants who have cashed their initial distributions and who would receive at least $10.00 from
such re-distribution. Additional re-distributions may occur thereafter if Lead Counsel, in
consultation with the Claims Administrator, determine that additional re-distributions, after
deduction of any additional fees and expenses incurred in administering the Settlement, including
for such re-distributions, would be cost-effective. At such time as it is determined that the re-
distribution of funds remaining in the Net Settlement Fund is not cost-effective, the remaining
balance shall be contributed, subject to Court approval, to Charitable Smiles, a 501(c)(3)
organization helping people who cannot afford dental treatment get the care they need (see
www.charitablesmiles.org).
        12.     Payment pursuant to the Plan of Allocation, or such other plan of allocation as may
be approved by the Court, will be conclusive against all Claimants. No person shall have any claim
against Lead Plaintiff, Lead Counsel, Lead Plaintiff’s damages consultant, Defendants,
Defendants’ Counsel, any of the other Releasees, the Claims Administrator, or other agent
designated by Lead Counsel arising from distributions made substantially in accordance with the
Stipulation, the plan of allocation approved by the Court, or further Orders.




7
  This includes (1) purchases of Align common stock as the result of the exercise of a call option,
and (2) purchases of Align common stock by the seller of a put option as a result of the buyer of
such put option exercising that put option.

                                                20
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 68 of 94




                            Table 1
           Align Common Stock 90-Day Look-Back Value
                    by Sale/Disposition Date


                90-Day Look-                       90-Day Look-
   Sale Date                         Sale Date
                 Back Value                         Back Value
  10/25/2018       $232.07           12/10/2018        $224.66
  10/26/2018       $231.10           12/11/2018        $224.53
  10/29/2018       $226.71           12/12/2018        $224.37
  10/30/2018       $225.79           12/13/2018        $224.16
  10/31/2018       $224.87           12/14/2018        $223.91
  11/1/2018        $225.88           12/17/2018        $223.44
  11/2/2018        $226.44           12/18/2018        $223.07
  11/5/2018        $226.65           12/19/2018        $222.50
  11/6/2018        $226.95           12/20/2018        $221.87
  11/7/2018        $228.79           12/21/2018        $221.30
  11/8/2018        $230.32           12/24/2018        $220.63
  11/9/2018        $230.79           12/26/2018        $220.40
  11/12/2018       $229.75           12/27/2018        $220.19
  11/13/2018       $229.01           12/28/2018        $219.91
  11/14/2018       $228.41           12/31/2018        $219.68
  11/15/2018       $228.05            1/2/2019         $219.30
  11/16/2018       $227.90            1/3/2019         $218.57
  11/19/2018       $226.59            1/4/2019         $217.90
  11/20/2018       $225.73            1/7/2019         $217.33
  11/21/2018       $225.23            1/8/2019         $216.84
  11/23/2018       $224.92            1/9/2019         $216.52
  11/26/2018       $224.85           1/10/2019         $216.25
  11/27/2018       $224.67           1/11/2019         $215.91
  11/28/2018       $225.13           1/14/2019         $215.51
  11/29/2018       $225.27           1/15/2019         $215.13
  11/30/2018       $225.45           1/16/2019         $214.98
  12/3/2018        $225.83           1/17/2019         $214.94
  12/4/2018        $225.65           1/18/2019         $215.03
  12/6/2018        $225.44
                                     1/22/2019         $215.05
  12/7/2018        $224.93




                                21
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 69 of 94




               EXHIBIT A-2
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 70 of 94

                                                                                                     Exhibit A-2


             SEB Investment Management AB et al. v. Align Technology, Inc. et al.
                              c/o JND Legal Administration
                                     P.O. Box 91328
                                    Seattle, WA 98111

                              Toll-Free Number: 1-833-677-1108
                     Email: info@AlignSecuritiesLitigationSettlement.com
                     Website: www.AlignSecuritiesLitigationSettlement.com

                        PROOF OF CLAIM AND RELEASE FORM
To be eligible to receive a share of the Net Settlement Fund in connection with the Settlement of this Action, you
must complete and sign this Proof of Claim and Release Form (“Claim Form”) and mail it, with supporting
documentation, by first-class mail to the above address, or submit it online at
www.AlignSecuritiesLitigationSettlement.com, postmarked (or received) no later than _____________, 2021.

Failure to submit your Claim Form by the date specified will subject your claim to rejection and may preclude
you from being eligible to receive any money in connection with the Settlement.

Do not mail or deliver your Claim Form to the Court, the Parties to the Action, or their counsel.

             SUBMIT YOUR CLAIM FORM ONLY TO THE CLAIMS ADMINISTRATOR
                    AT THE ADDRESS SET FORTH ABOVE OR ONLINE AT
                  WWW.ALIGNSECURITIESLITIGATIONSETTLEMENT.COM


 TABLE OF CONTENTS                                                                                  PAGE #

 PART I – GENERAL INSTRUCTIONS                                                                          __

 PART II – CLAIMANT IDENTIFICATION                                                                      __

 PART III – SCHEDULE OF TRANSACTIONS IN ALIGN TECHNOLOGY, INC.                                          __
            COMMON STOCK
                                                                                                        __
 PART IV – RELEASE OF CLAIMS AND SIGNATURE
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 71 of 94




                                  PART I – GENERAL INSTRUCTIONS

        1.      It is important that you read carefully the Notice of (I) Pendency of Class Action and Proposed
Settlement; (II) Final Approval Hearing; and (III) Motion for Attorneys’ Fees and Litigation Expenses (“Notice”)
that accompanies this Claim Form, including the proposed Plan of Allocation set forth in the Notice (“Plan of
Allocation”). The Notice describes the proposed Settlement, how Settlement Class Members are affected by the
Settlement, and the manner in which the Net Settlement Fund will be distributed to eligible Settlement Class
Members if the Settlement and Plan of Allocation are approved by the Court. The Notice also contains the
definitions of many of the capitalized terms used in this Claim Form. By signing and submitting this Claim Form,
you will be certifying that you have read and that you understand the Notice, including the terms of the Releases
described therein and provided for herein.

        2.      To recover under the Settlement, you must have purchased or otherwise acquired the common
stock of Align Technology, Inc. (“Align”) between May 23, 2018 and October 24, 2018, both dates inclusive,
and be damaged thereby. Certain persons and entities are excluded from the Settlement Class by definition as
set forth in ¶ 20 of the Notice.

     3.   By submitting this Claim Form, you are making a request to share in the Settlement proceeds. IF
YOU ARE NOT A SETTLEMENT CLASS MEMBER (defined in ¶ 20 of the Notice), OR IF YOU
SUBMITTED A REQUEST FOR EXCLUSION FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A
CLAIM FORM AS YOU MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE
SETTLEMENT. THUS, IF YOU ARE EXCLUDED FROM THE SETTLEMENT CLASS, ANY CLAIM
FORM THAT YOU SUBMIT, OR THAT MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE
ACCEPTED.

       4.      Submission of this Claim Form does not guarantee that you will share in the proceeds of the
Settlement. The distribution of the Net Settlement Fund will be governed by the Plan of Allocation set forth
in the Notice, if it is approved by the Court, or by such other plan of allocation as the Court approves.

        5.      Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) in and holdings of Align common stock. Please provide all of the requested information with
respect to your holdings, purchases, acquisitions, and sales of Align common stock, whether such transactions
resulted in a profit or a loss. Failure to report all transaction and holding information during the requested
time period may result in the rejection of your claim.

        6.     Please note: Only Align common stock purchased or otherwise acquired during the Settlement
Class Period (i.e., between May 23, 2018 and October 24, 2018, inclusive) is eligible under the Settlement.
However, pursuant to the “90-day Look-Back Period” (described in the Plan of Allocation set forth in the Notice),
your sales of Align common stock during the period from October 25, 2018 through and including the close of
trading on January 22, 2019 will be used to calculate your loss under the Plan of Allocation. Therefore, in order
for the Claims Administrator to be able to calculate your claim, the requested purchase information during the
90-day Look-Back Period must also be provided. Failure to report all transaction and holding information
during the requested time period may result in the rejection of your claim.

       7.     You are required to submit genuine and sufficient documentation for all of your transactions in
and holdings of Align common stock set forth in the Schedule of Transactions in Part III of this Claim Form.


                                                     Page 2
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 72 of 94




Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account statements,
or an authorized statement from your broker containing the transactional and holding information found in a
broker confirmation slip or account statement. The Parties and the Claims Administrator do not independently
have information regarding your investments in Align common stock. IF SUCH DOCUMENTS ARE NOT IN
YOUR POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR EQUIVALENT
DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION MAY RESULT
IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please keep a copy of
all documents that you send to the Claims Administrator. Also, do not highlight any portion of the Claim
Form or any supporting documents.

        8.     If your Align common stock was owned jointly, all joint owners of the common stock must sign
this Claim Form and their names must appear as “Claimants” in Part II of this Claim Form. The complete name(s)
of the beneficial owner(s) must be entered. If you purchased or otherwise acquired Align common stock during
the Settlement Class Period and held the shares in your name, you are the beneficial owner as well as the record
owner. If you purchased or otherwise acquired Align common stock during the Settlement Class Period and the
shares were registered in the name of a third party, such as a nominee or brokerage firm, you are the beneficial
owner of these shares, but the third party is the record owner. The beneficial owner, not the record owner, must
sign this Claim Form.

        9.      You must submit a separate Claim Form for each separate legal entity or separately
managed account. Generally, one Claim Form should be submitted on behalf of one legal entity and include all
holdings and transactions made by that entity on one Claim Form. However, if a single person or legal entity had
multiple accounts that were separately managed, separate Claim Forms should be submitted for each such account
(e.g., an individual should not combine his or her IRA transactions with transactions made solely in the
individual’s name). The Claims Administrator reserves the right to request information on all the holdings and
transactions in Align common stock made on behalf of a single beneficial owner.

       10.     Agents, executors, administrators, guardians, and trustees must complete and sign the Claim Form
on behalf of persons represented by them, and they must:

              (a)     expressly state the capacity in which they are acting;
              (b)     identify the name, account number, last four digits of the Social Security Number (or
                      Taxpayer Identification Number), address, and telephone number of the beneficial owner
                      of (or other person or entity on whose behalf they are acting with respect to) the Align
                      common stock; and
              (c)     furnish herewith evidence of their authority to bind to the Claim Form the person or entity
                      on whose behalf they are acting. (Authority to complete and sign a Claim Form cannot be
                      established by stockbrokers demonstrating only that they have discretionary authority to
                      trade securities in another person’s accounts.)

        11.    By submitting a signed Claim Form, you will be swearing to the truth of the statements contained
therein and the genuineness of the documents attached thereto.

       12.    If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the
Plan of Allocation (or such other plan of allocation as the Court approves) will be made after any appeals are
resolved, and after the completion of all claims processing. The claims process will take substantial time to

                                                     Page 3
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 73 of 94




complete fully and fairly. Please be patient.

        13.        PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized Claimant shall receive
his, her, its, or their pro rata share of the Net Settlement Fund. If the prorated payment to any Authorized Claimant
calculates to less than $10.00, it will not be included in the calculation, and no distribution will be made to that
Authorized Claimant.

       14.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form or
a copy of the Notice, you may contact the Claims Administrator, JND Legal Administration, at the above address,
by email at info@AlignSecuritiesLitigationSettlement.com, or by toll-free phone at 1-833-677-1108, or you can
visit www.AlignSecuritiesLitigationSettlement.com, where copies of the Claim Form and Notice are available
for downloading.

        15.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the website for the
Settlement, www.AlignSecuritiesLitigationSettlement.com, or you may email the Claims Administrator’s
electronic filing department at info@AlignSecuritiesLitigationSettlement.com. Any file that is not in
accordance with the required electronic filing format will be subject to rejection. No electronic files will be
considered to have been properly submitted unless the Claims Administrator issues an email to you to that effect.
Do not assume that your file has been received until you receive this email. If you do not receive such an
email within 10 days of your submission, you should contact the Claims Administrator’s electronic filing
department at info@AlignSecuritiesLitigationSettlement.com to inquire about your file and confirm it was
received.

                                        IMPORTANT PLEASE NOTE:

YOUR CLAIM, IF MAILED, IS NOT DEEMED SUBMITTED UNTIL YOU RECEIVE AN
ACKNOWLEDGEMENT POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE
RECEIPT OF YOUR CLAIM FORM BY MAIL WITHIN 60 DAYS. IF YOU DO NOT RECEIVE AN
ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, CALL THE CLAIMS ADMINISTRATOR
TOLL FREE AT 1-833-677-1108.




                                                      Page 4
             Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 74 of 94




                                PART II – CLAIMANT IDENTIFICATION

Please complete this PART II in its entirety. The Claims Administrator will use this information for all
communications regarding this Claim Form. If this information changes, you MUST notify the Claims
Administrator in writing at the address above.

Beneficial Owner’s First Name         Beneficial Owner’s Last Name


Co-Beneficial Owner’s First Name      Co-Beneficial Owner’s Last Name


Entity Name (if Beneficial Owner is not an individual)


Representative or Custodian Name (if different from Beneficial Owner(s) listed above)


Address 1 (street name and number)


Address 2 (apartment, unit or box number)


City                                                           State    Zip Code


Country


Last four digits of Social Security Number or Taxpayer Identification Number


Telephone Number (home)                           Telephone Number (work)


Email address (Email address is not required, but if you provide it you authorize the Claims Administrator to
use it in providing you with information relevant to this claim.)




                                                    Page 5
             Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 75 of 94




Account Number (where securities were traded)1


Claimant Account Type (check appropriate box)
    Individual (includes joint owner accounts)          Pension Plan         Trust
    Corporation                                Estate
    IRA/401K                                   Other ___________________________ (please specify)




1
        If the account number is unknown, you may leave blank. If filing for more than one account for the same
legal entity you may write “multiple.” Please see ¶ 9 of the General Instructions above for more information on
when to file separate Claim Forms for multiple accounts.

                                                    Page 6
                Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 76 of 94




                             PART III – SCHEDULE OF TRANSACTIONS IN
                             ALIGN TECHNOLOGY, INC COMMON STOCK

Please be sure to include proper documentation with your Claim Form as described in detail in Part I – General
Instructions, ¶ 7, above. Do not include information regarding securities other than Align common stock.

1. HOLDINGS AS OF MAY 23, 2018 – State the total number of shares of Align                      Confirm Proof
common stock held as of the opening of trading on May 23, 2018. (Must be documented.)            of Holding
If none, write “zero” or “0.” ____________________                                                Position
                                                                                                  Enclosed
                                                                                                      ○
2. PURCHASES/ACQUISITIONS BETWEEN MAY 23, 2018 AND OCTOBER 24, 2018, INCLUSIVE
– Separately list each and every purchase/acquisition (including free receipts) of Align common stock from
after the opening of trading on May 23, 2018 through and including the close of trading on October 24, 2018.
(Must be documented.)
       Date of Purchase/     Number of      Purchase/ Acquisition       Total Purchase/         Confirm Proof
          Acquisition          Shares          Price Per Share         Acquisition Price        of Purchases/
    (List Chronologically)   Purchased/                                (excluding taxes,         Acquisitions
      (Month/Day/Year)        Acquired                               commissions, and fees)       Enclosed
            /    /                         $                         $                                ○
            /    /                         $                         $                                 ○
            /    /                         $                         $                                 ○
            /    /                         $                         $                                 ○
            /    /                         $                         $                                 ○
3. PURCHASES/ACQUISITIONS BETWEEN OCTOBER 25, 2018 AND JANUARY 22, 2019 – State
the total number of shares of Align common stock purchased/acquired (including free receipts) from after the
opening of trading on October 25, 2018 through and including the close of trading on January 22, 2019. (Must
be documented.) If none, write “zero” or “0.”2 ____________________
4. SALES BETWEEN MAY 23, 2018 AND JANUARY 22, 2019, INCLUSIVE –                                   IF NONE,
Separately list each and every sale/disposition (including free deliveries) of Align common        CHECK
stock from after the opening of trading on May 23, 2018 through and including the close of          HERE
trading on January 22, 2019. (Must be documented.)                                                    ○




2
        Please note: Information requested with respect to your purchases/acquisitions of Align common stock
from after the opening of trading on October 25, 2018 through and including the close of trading on January 22,
2019 is needed in order to perform the necessary calculations for your claim; purchases/acquisitions during this
period, however, are not eligible transactions and will not be used to calculate Recognized Loss Amounts pursuant
to the Plan of Allocation.

                                                     Page 7
             Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 77 of 94




       Date of Sale        Number of           Sale Price           Total Sale Price      Confirm Proof
 (List Chronologically)    Shares Sold         Per Share          (not deducting taxes,     of Sales
   (Month/Day/Year)                                              commissions, and fees)     Enclosed

         /   /                           $                       $                             ○
         /   /                           $                       $                             ○
         /   /                           $                       $                             ○
         /   /                           $                       $                             ○
         /   /                           $                       $                             ○
5. HOLDINGS AS OF JANUARY 22, 2019 – State the total number of shares of Align            Confirm Proof
common stock held as of the close of trading on January 22, 2019. (Must be documented.)    of Holding
If none, write “zero” or “0.” ________________                                              Position
                                                                                            Enclosed
                                                                                                ○

IF YOU NEED ADDITIONAL SPACE, ATTACH THE REQUIRED INFORMATION ON SEPARATE,
NUMBERED SHEETS IN THE SAME FORMAT AS ABOVE AND PRINT YOUR NAME AND THE
LAST FOUR DIGITS OF YOUR SOCIAL SECURITY OR TAXPAYER IDENTIFICATION NUMBER
AT THE TOP OF EACH ADDITIONAL SHEET. IF YOU ATTACH SEPARATE SHEETS, CHECK
THIS BOX:




                                                 Page 8
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 78 of 94




                           PART IV - RELEASE OF CLAIMS AND SIGNATURE

 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                            OF THIS CLAIM FORM.

I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by
anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) heirs,
executors, administrators, predecessors, successors, and assigns in their capacities as such, shall be deemed to
have, and by operation of law and of the Judgment, or Alternate Judgment, if applicable, shall have fully, finally,
and forever compromised, settled, released, resolved, relinquished, waived, and discharged each and every Lead
Plaintiff’s Released Claim (defined in ¶ 25 of the Notice) against the Released Defendants’ Parties (defined in ¶
26 of the Notice), and shall forever be barred, enjoined, and estopped from prosecuting any or all of the Lead
Plaintiff’s Released Claims against any of the Released Defendants’ Parties.

                                               CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
agree(s) to the release above and certifies (certify) as follows:
       1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
the Releases provided for in the Settlement and the terms of the Plan of Allocation;
        2.     that the claimant(s) is a (are) member(s) of the Settlement Class, as defined in the Notice, and is
(are) not excluded by definition from the Settlement Class as set forth in the Notice;
       3.      that the claimant(s) has (have) not submitted a request for exclusion from the Settlement Class;
        4.     that I (we) own(ed) the Align common stock identified in the Claim Form and have not assigned
the claim against the Released Defendants’ Parties to another, or that, in signing and submitting this Claim Form,
I (we) have the authority to act on behalf of the owner(s) thereof;
       5.      that the claimant(s) has (have) not submitted any other Claim covering the same
purchases/acquisitions of Align common stock and knows (know) of no other person having done so on the
claimant’s (claimants’) behalf;
       6.      that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s
(claimants’) Claim and for purposes of enforcing the Releases set forth herein;
      7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead
Counsel, the Claims Administrator, or the Court may require;
        8.     that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, agree(s) to the
determination by the Court of the validity or amount of this Claim and waives any right of appeal or review with
respect to such determination;
      9.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Action; and




                                                      Page 9
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 79 of 94




        10.    that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code. If the IRS has notified the claimant(s) that he/she/it/they is
(are) subject to backup withholding, please strike out the language in the preceding sentence.

I (WE) CERTIFY THAT ALL OF THE INFORMATION PROVIDED BY ME (US) ON THIS CLAIM FORM
IS TRUE, CORRECT, AND COMPLETE, AND THAT THE DOCUMENTS SUBMITTED HEREWITH ARE
TRUE AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.


Signature of claimant                                                                             Date


Print claimant name here


Signature of joint claimant, if any                                                               Date


Print joint claimant name here




If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:


Signature of person signing on behalf of claimant                                                 Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see ¶ 10 on page __ of this
Claim Form.)




                                                    Page 10
              Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 80 of 94




                                          REMINDER CHECKLIST

1. Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then
   each joint claimant must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and any supporting documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days. Your Claim
   is not deemed submitted until you receive an acknowledgement postcard. If you do not receive an
   acknowledgement postcard within 60 days, please call the Claims Administrator toll-free at 1-833-677-
   1108. If you submit your Claim electronically, you will receive a confirmatory email within 10 days of your
   submission
6. If your address changes in the future, please send the Claims Administrator written notification of your new
   address. If you change your name, inform the Claims Administrator.
7. If you have any questions or concerns regarding your claim, please contact the Claims Administrator at the
   address below, by email at info@AlignSecuritiesLitigationSettlement.com, or by toll-free phone at 1-833-
   677-1108 or you may visit www.AlignSecuritiesLitigationSettlement.com. DO NOT call the Court,
   Defendants, or Defendants’ Counsel with questions regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
OR    SUBMITTED  ONLINE   AT    WWW.ALIGNSECURITIESLITIGATIONSETTLEMENT.COM,
POSTMARKED (OR RECEIVED) NO LATER THAN ___________ __, 2021. IF MAILED, THE CLAIM
FORM SHOULD BE ADDRESSED AS FOLLOWS:

                    SEB Investment Management AB et al. v. Align Technology, Inc. et al.
                                     c/o JND Legal Administration
                                            P.O. Box 91328
                                           Seattle, WA 98111

        If mailed, a Claim Form received by the Claims Administrator shall be deemed to have been submitted
when posted, if a postmark date on or before ___________ __, 2021, is indicated on the envelope. In all other
cases, a Claim Form shall be deemed to have been submitted when actually received by the Claims Administrator.

       You should be aware that it will take a significant amount of time to fully process all of the Claim Forms.
Please be patient and notify the Claims Administrator of any change of address.




                                                    Page 11
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 81 of 94




               EXHIBIT A-3
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 82 of 94

                                                                                       Exhibit A-3


                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION

SEB INVESTMENT MANAGEMENT AB,                           Case No. 5:18-cv-06720-LHK
Individually and on Behalf of All Others Similarly
Situated,                                               CLASS ACTION

               Plaintiff,

v.

ALIGN TECHNOLOGY, INC., JOSEPH M.
HOGAN, and JOHN F. MORICI,

               Defendants.


     SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
      SETTLEMENT; (II) FINAL APPROVAL HEARING; AND (III) MOTION FOR
              ATTORNEYS’ FEES AND LITIGATION EXPENSES

TO:    All persons and entities who purchased or otherwise acquired the common stock of
       Align Technology, Inc. (“Align”) between May 23, 2018 and October 24, 2018, both
       dates inclusive, and who were damaged thereby (“Settlement Class”):

 PLEASE READ THIS NOTICE CAREFULLY; YOUR RIGHTS WILL BE AFFECTED
         BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

        YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Northern District of California
(“Court”), that the above-captioned action (“Action”) has been provisionally certified as a class
action for purposes of settlement, except for certain persons and entities who are excluded from
the Settlement Class by definition as set forth in the full printed Notice of (I) Pendency of Class
Action and Proposed Settlement; (II) Final Approval Hearing; and (III) Motion for Attorneys’ Fees
and Litigation Expenses (the “Notice”).

       YOU ARE ALSO NOTIFIED that Lead Plaintiff, SEB Investment Management AB, and
Defendants Align, Joseph M. Hogan and John F. Morici have reached a proposed settlement of the
Action on behalf of the Settlement Class for $16,000,000 in cash (“Settlement”). If approved by
the Court, the Settlement will resolve all claims in the Action.

        A hearing (“Final Approval Hearing”) will be held on __________, 2021 at __:__ _.m.,
before the Honorable Lucy H. Koh, United States District Court Judge for the Northern District of
California, either in person at the Robert F. Peckham Federal Building & United States Courthouse
280 South 1st Street, San Jose, CA 95113, in Courtroom 8, 4th Floor, or by telephone or
videoconference (in the discretion of the Court), to determine, among other things: (i) whether, for
purposes of settlement, the Action should be certified as a class action on behalf of the Settlement
      Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 83 of 94




Class, Lead Plaintiff should be appointed as class representative for the Settlement Class, and Lead
Counsel should be appointed as class counsel for the Settlement Class; (ii) whether the Settlement
on the terms and conditions provided for in the Stipulation and Agreement of Settlement dated
June 30, 2021 (“Stipulation”) is fair, reasonable, and adequate to the Settlement Class, and should
be finally approved by the Court; (iii) whether the Action should be dismissed with prejudice
against Defendants and the releases specified and described in the Stipulation (and in the Notice)
should be granted; and (iv) whether Lead Counsel’s motion for an award of attorneys’ fees in an
amount not to exceed 20% of the Settlement Fund and payment of expenses in an amount not to
exceed $250,000 should be approved. Any updates regarding the Final Approval Hearing, including
any changes to the date or time of the hearing or updates regarding in-person or remote appearances
at    the    hearing,    will    be      posted    to   the     website     for    the   Settlement,
www.AlignSecuritiesLitigationSettlement.com.

       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to share in the Settlement
proceeds. If you have not yet received the full printed Notice and Claim Form in the mail, you
may obtain copies of these documents by: (i) contacting the Claims Administrator at SEB
Investment Management AB et al. v. Align Technology, Inc. et al., Case No. 18-CV-06720-LHK
(N.D. Cal.), c/o JND Legal Administration, P.O. Box 91328, Seattle, WA 98111, 1-833-677-1108,
info@AlignSecuritiesLitigationSettlement.com; or (ii) downloading them from the website for the
Settlement, www.AlignSecuritiesLitigationSettlement.com, or from Lead Counsel’s website
www.ktmc.com.

        To be eligible to receive a payment from the Settlement, you must be a member of the
Settlement Class and submit a Claim Form postmarked (if mailed), or online, no later than
____________, 2021, in accordance with the instructions set forth in the Claim Form. If you are a
Settlement Class Member and do not submit a proper Claim Form, you will not be eligible to share
in the Settlement proceeds, but you will nevertheless be bound by any judgments or orders entered
by the Court in the Action.

       If you are a member of the Settlement Class and wish to exclude yourself from the
Settlement Class, you must submit a request for exclusion such that it is received no later than
____________, 2021, in accordance with the instructions set forth in the Notice. If you properly
exclude yourself from the Settlement Class, you will not be bound by any judgments or orders
entered by the Court in the Action and you will not receive any benefits from the Settlement.

        Any objections to the proposed Settlement, the proposed Plan of Allocation, and/or Lead
Counsel’s motion for attorneys’ fees and expenses, must be submitted to the Court. Objections
must be filed or postmarked (if mailed) no later than ____________, 2021, in accordance with
the instructions set forth in the Notice.

       PLEASE DO NOT CONTACT THE COURT, THE CLERK’S OFFICE,
DEFENDANTS, OR DEFENDANTS’ COUNSEL REGARDING THIS NOTICE. All
questions about this notice, the Settlement, or your eligibility to participate in the Settlement
should be directed to Lead Counsel or the Claims Administrator.

       Requests for the Notice and Claim Form should be made to the Claims Administrator:

                                                 2
     Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 84 of 94




            SEB Investment Management AB et al. v. Align Technology, Inc. et al.
                             c/o JND Legal Administration
                                    P.O. Box 91328
                                   Seattle, WA 98111
                                    1-833-677-1108
                      info@AlignSecuritiesLitigationSettlement.com
                      www.AlignSecuritiesLitigationSettlement.com

      All other inquiries should be made to Lead Counsel:

                           Kessler Topaz Meltzer & Check, LLP

                                Johnston de F. Whitman, Jr.
                                 280 King of Prussia Road
                                    Radnor, PA 19087
                                     1-610-667-7706
                                           -and-
                                  Jennifer L. Joost, Esq.
                              One Sansome Street, Suite 1850
                                San Francisco, CA 94104
                                     1-415-400-3000

                                      info@ktmc.com



DATED: __________ __, 2021                                  BY ORDER OF THE COURT
                                                            United States District Court
                                                            Northern District of California




                                             3
Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 85 of 94




                  EXHIBIT B
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 86 of 94

                                                                                                   EXHIBIT B

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                             SAN JOSE DIVISION
11   SEB INVESTMENT MANAGEMENT AB,                            Case No. 5:18-cv-06720-LHK
     Individually and on Behalf of All Others Similarly
12   Situated,                                                CLASS ACTION

13                  Plaintiff,                                [PROPOSED] JUDGMENT APPROVING
                                                              CLASS ACTION SETTLEMENT
14   v.

15   ALIGN TECHNOLOGY, INC., JOSEPH M.
     HOGAN, and JOHN F. MORICI,
16
                    Defendants.
17

18          WHEREAS, the above-captioned action is pending in this Court (the “Action”);

19          WHEREAS, (a) SEB Investment Management AB (the “Lead Plaintiff”), on behalf of itself and

20   the Settlement Class (as defined below); and (b) Align Technology, Inc. (“Align” or the “Company”),

21   Joseph M. Hogan, and John F. Morici (collectively, “Defendants”) have entered into the Stipulation and

22   Agreement of Settlement dated June 30, 2021 (the “Stipulation”), that provides for a complete dismissal

23   with prejudice of the claims asserted against Defendants in the Action on the terms and conditions set forth

24   in the Stipulation, subject to the approval of this Court (the “Settlement”);

25          WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall have the

26   same meaning as they have in the Stipulation;

27          WHEREAS, by Order dated _________ __, 2021 (the “Preliminary Approval Order”), this Court:

28   (a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure, that it (i) would likely be


                                             1               Case No. 5:18-cv-06720-LHK
                   [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 87 of 94

                                                                                                    EXHIBIT B

 1   able to certify the Settlement Class for purposes of the Settlement and (ii) would likely be able to approve

 2   the Settlement as fair, reasonable, and adequate under Rule 23(e)(2); (b) ordered that notice of the proposed

 3   Settlement be provided to potential Settlement Class Members; (c) provided Settlement Class Members

 4   with the opportunity either to exclude themselves from the Settlement Class or to object to the proposed

 5   Settlement; and (d) scheduled a hearing regarding final approval of the Settlement;

 6          WHEREAS, due and adequate notice has been given to the Settlement Class;

 7          WHEREAS, the Court conducted a hearing on ___________ __, 2021 (the “Final Approval

 8   Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement are fair,

 9   reasonable, and adequate to the Settlement Class, and should therefore be approved; and (b) whether a

10   judgment should be entered dismissing the Action with prejudice as against the Defendants; and

11          WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

12   proceedings held herein in connection with the Settlement, all oral and written comments received

13   regarding the Settlement, and the record in the Action, and good cause appearing therefor;

14          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

15          1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and all
16   matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and each of the

17   Settlement Class Members.

18          2.      Incorporation of Settlement Documents – This Judgment incorporates and makes a part
19   hereof: (a) the Stipulation filed with the Court on July __, 2021; and (b) the Notice and the Summary

20   Notice, both of which were filed with the Court on July __, 2021.

21          3.      Class Certification for Settlement Purposes – The Court hereby certifies for the purposes
22   of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules

23   of Civil Procedure on behalf of the Settlement Class consisting of all persons and entities who purchased

24   or otherwise acquired the common stock of Align between May 23, 2018 and October 24, 2018, both dates

25   inclusive (the “Settlement Class Period”), and who were damaged thereby. Excluded from the Settlement

26   Class are: (I) Defendants; (II) present or former executive officers and directors of Align during the

27   Settlement Class Period and their Immediate Family Members; (III) any of the foregoing entities’ and

28   individuals’ legal representatives, heirs, successors or assigns; and (IV) any entity in which Defendants


                                            2               Case No. 5:18-cv-06720-LHK
                  [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 88 of 94

                                                                                                     EXHIBIT B

 1   have or had a controlling interest, or any affiliate of Align. For the avoidance of doubt, “affiliates” are

 2   persons or entities that directly, or indirectly through one or more intermediaries, control, are controlled

 3   by or are under common control with one of the Defendants. [Also excluded from the Settlement Class are

 4   any persons and entities listed on Exhibit 1 hereto who or which submitted a request for exclusion from

 5   the Settlement Class that has been accepted by the Court.]

 6          4.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil
 7   Procedure, and for the purposes of the Settlement only, the Court hereby appoints Lead Plaintiff as Class

 8   Representative for the Settlement Class and appoints Lead Counsel Kessler Topaz Meltzer & Check, LLP

 9   as Class Counsel for the Settlement Class. Lead Plaintiff and Lead Counsel have fairly and adequately

10   represented the Settlement Class both in terms of litigating the Action and for purposes of entering into

11   and implementing the Settlement, and have satisfied the requirements of Federal Rules of Civil Procedure

12   23(a)(4) and 23(g), respectively.

13          5.      Notice – The Court finds that the dissemination of the Notice and the publication of the
14   Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order;

15   (b) constituted the best notice practicable under the circumstances; (c) constituted notice that was

16   reasonably calculated, under the circumstances, to apprise Settlement Class Members of (i) the pendency

17   of the Action; (ii) the effect of the proposed Settlement (including the Releases to be provided thereunder);

18   (iii) Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; (iv) their right to object to any

19   aspect of the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and

20   Litigation Expenses; (v) their right to exclude themselves from the Settlement Class; and (vi) their right to

21   appear at the Final Approval Hearing; (d) constituted due, adequate, and sufficient notice to all persons

22   and entities entitled to receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule

23   23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

24   Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §§ 77z-1, 78u-4, as amended, and

25   all other applicable law and rules. No Settlement Class Member is relieved from the terms of the

26   Settlement, including the Releases provided for therein, based upon the contention or proof that such

27   Settlement Class Member failed to receive actual or adequate notice. A full opportunity has been offered

28   to Settlement Class Members to object to the proposed Settlement and to participate in the hearing thereon.


                                             3               Case No. 5:18-cv-06720-LHK
                   [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 89 of 94

                                                                                                    EXHIBIT B

 1   Thus, it is hereby determined that all Settlement Class Members are bound by this Judgment, [except those

 2   persons listed on Exhibit 1 to this Judgment].

 3          6.      CAFA Notice - The Court finds that the notice requirements set forth in the Class Action
 4   Fairness Act of 2005, 28 U.S.C. § 1715, to the extent applicable to the Action, have been satisfied and that

 5   the statutory waiting period for entry of this Judgment has elapsed.

 6          7.      [Objections - The Court has considered each of the objections to the Settlement submitted
 7   pursuant to Rule 23(e)(5) of the Federal Rules of Civil Procedure. The Court finds and concludes that each

 8   of the objections is without merit, and each is hereby overruled.]

 9          8.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in accordance
10   with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully and finally approves

11   the Settlement set forth in the Stipulation in all respects (including, without limitation, the amount of the

12   Settlement, the Releases provided for therein, and the dismissal with prejudice of the claims asserted

13   against Defendants in the Action), and finds that the Settlement is, in all respects, fair, reasonable and

14   adequate, and in the best interests of the Settlement Class. Specifically, the Court finds that (a) Lead

15   Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the Settlement was

16   negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement Class under the

17   Settlement is adequate taking into account the costs, risks, and delay of trial and appeal, the proposed

18   means of distributing the Settlement Fund to the Settlement Class; and the proposed attorneys’ fee award;

19   and (d) the Settlement treats members of the Settlement Class equitably relative to each other. The Parties

20   are directed to implement, perform, and consummate the Settlement in accordance with the terms and

21   provisions contained in the Stipulation.

22          9.      The Action and all of the claims asserted against Defendants in the Action by Lead Plaintiff

23   and the other Settlement Class Members are hereby dismissed with prejudice as to all Defendants. The

24   Parties shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

25          10.     Binding Effect – The terms of the Stipulation and of this Judgment shall be forever binding
26   on Defendants, Lead Plaintiff, and all other Settlement Class Members (regardless of whether or not any

27   individual Settlement Class Member submits a Claim Form or seeks or obtains a distribution from the Net

28   Settlement Fund), as well as their respective successors and assigns. [The persons and entities listed on


                                            4               Case No. 5:18-cv-06720-LHK
                  [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 90 of 94

                                                                                                    EXHIBIT B

 1   Exhibit 1 hereto are excluded from the Settlement Class pursuant to request and are not bound by the terms

 2   of the Stipulation or this Judgment.]

 3          11.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together with the
 4   definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly incorporated herein.

 5   The Releases are effective as of the Effective Date. Accordingly, this Court orders that:

 6                  (a)     Without further action by anyone, and subject to paragraph 12 below, upon the

 7   Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class Members, on behalf

 8   of themselves, and each of their respective heirs, executors, administrators, predecessors, successors, and

 9   assigns in their capacities as such, shall be deemed to have, and by operation of law and of the Judgment,

10   or the Alternate Judgment, if applicable, shall have fully, finally, and forever compromised, settled,

11   released, resolved, relinquished, waived, and discharged each and every Lead Plaintiff’s Released Claim

12   against the Released Defendants’ Parties, and shall forever be barred, enjoined, and estopped from

13   prosecuting any or all of the Lead Plaintiff’s Released Claims against any of the Released Defendants’

14   Parties. [This Release shall not apply to any person or entity listed on Exhibit 1 hereto.]

15                  (b)     Without further action by anyone, and subject to paragraph 12 below, upon the

16   Effective Date of the Settlement, Defendants, on behalf of themselves, and each of their respective heirs,

17   executors, administrators, predecessors, successors, and assigns in their capacities as such, shall be deemed

18   to have, and by operation of law and of the Judgment, or the Alternate Judgment, if applicable, shall have,

19   fully, finally, and forever compromised, settled, released, resolved, relinquished, waived, and discharged

20   each and every Released Defendants’ Claim against the Released Lead Plaintiff’s Parties, and shall forever

21   be barred, enjoined, and estopped from prosecuting any or all of the Defendants’ Released Claims against

22   any of the Released Lead Plaintiff’s Parties.

23          12.     Notwithstanding paragraphs 11 (a) – (b) above, nothing in this Judgment shall bar any

24   action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.

25          13.     Bar Order – Upon the Effective Date of the Settlement, the Court hereby permanently bars,
26   extinguishes, and discharges to the fullest extent permitted by law any and all claims for contribution or

27   indemnification (or any other claim or claim-over, however denominated on whatsoever theory, for which

28   the injury claimed is that person’s or entity’s alleged liability to Lead Plaintiff or any Settlement Class


                                            5               Case No. 5:18-cv-06720-LHK
                  [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 91 of 94

                                                                                                    EXHIBIT B

 1   Member) among and against the Released Defendants’ Parties arising out of the Action and the claims that

 2   were asserted or could have been asserted therein, provided however, that nothing in this Bar Order shall

 3   release or alter the rights Defendants may have under their applicable insurance policies or any right of

 4   indemnification or contribution that Defendants may have under contract or otherwise.

 5          14.     Judgment Reduction – Any final verdict or judgment obtained by or on behalf of the
 6   Settlement Class or a Settlement Class Member against any person or entity subject to the Bar Order (set

 7   forth in ¶ 13 above) based upon, arising out of, relating to, or in connection with in any way in part or in

 8   whole any Lead Plaintiff’s Released Claim shall be reduced by the greater of: (a) an amount that

 9   corresponds to the percentage of responsibility of Defendants for common damages; or (b) the amount paid

10   by or on behalf of Defendants to the Settlement Class or Settlement Class Member for common damages.

11          15.     Rule 11 Findings – Pursuant to 15 U.S.C. §78u-4(c)(1) and based on its review of the
12   record, the Court finds that the Parties and their respective counsel complied with the requirements of Rule

13   11(b) of the Federal Rules of Civil Procedure in connection with the Consolidated Complaint, Amended

14   Consolidated Complaint, Answer and amended Answer, and dispositive motions filed in the Action.

15          16.     No Admissions – Neither this Judgment, the Term Sheet, the Stipulation (whether or not
16   consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any other

17   plan of allocation that may be approved by the Court), nor the negotiations leading to the execution of the

18   Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in connection with the Term

19   Sheet, the Stipulation, and/or approval of the Settlement (including any arguments proffered in connection

20   therewith): (a) shall be offered against any of the Released Defendants’ Parties as evidence of, or construed

21   as, or deemed to be evidence of any presumption, concession, or admission by any of the Released

22   Defendants’ Parties with respect to the truth of any fact alleged by Lead Plaintiff or the validity of any

23   claim that was or could have been asserted or the deficiency of any defense that has been or could have

24   been asserted in this Action or in any other litigation, or of any liability, negligence, fault, or other

25   wrongdoing of any kind of any of the Released Defendants’ Parties or in any way referred to for any other

26   reason as against any of the Released Defendants’ Parties, in any civil, criminal, or administrative action

27   or proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

28   Stipulation; (b) shall be offered against any of the Released Lead Plaintiff’s Parties, as evidence of, or


                                            6               Case No. 5:18-cv-06720-LHK
                  [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 92 of 94

                                                                                                       EXHIBIT B

 1   construed as, or deemed to be evidence of any presumption, concession, or admission by any of the

 2   Released Lead Plaintiff’s Parties that any of their claims is without merit, that any of the Released

 3   Defendants’ Parties had meritorious defenses, or that damages recoverable under the Amended

 4   Consolidated Complaint would not have exceeded the Settlement Amount or with respect to any liability,

 5   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as against any

 6   of the Released Lead Plaintiff’s Parties, in any civil, criminal, or administrative action or proceeding, other

 7   than such proceedings as may be necessary to effectuate the provisions of this Stipulation; or (c) shall be

 8   construed against any of the Releasees as an admission, concession, or presumption that the consideration

 9   to be given hereunder represents the amount which could be or would have been recovered after trial;

10   provided, however, that if the Stipulation is approved by the Court, the Parties and the Releasees and their

11   respective counsel may refer to it: (i) to effectuate the protections from liability granted thereunder; (ii) to

12   support a defense or counterclaim in any action brought against them based on principles of res judicata,

13   collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other theory of claim

14   preclusion or issue preclusion or similar defense or counterclaim; or (iii) otherwise to enforce the terms of

15   the Settlement.

16          17.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any way, this
17   Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the administration,

18   interpretation, implementation, and enforcement of the Settlement; (b) the disposition of the Settlement

19   Fund; (c) any motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel in the

20   Action that will be paid from the Settlement Fund; (d) any motion to approve the Plan of Allocation; (e) any

21   motion to approve the Class Distribution Order; and (f) the Settlement Class Members for all matters

22   relating to the Action.

23          18.     Separate orders shall be entered regarding approval of a plan of allocation and the motion

24   of Lead Counsel for an award of attorneys’ fees and payment of Litigation Expenses. Such orders shall in

25   no way affect or delay the finality of this Judgment and shall not affect or delay the Effective Date of the

26   Settlement.

27          19.     Modification of the Agreement of Settlement – Without further approval from the Court,
28   Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such amendments or


                                             7               Case No. 5:18-cv-06720-LHK
                   [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
           Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 93 of 94

                                                                                                     EXHIBIT B

 1   modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that: (a) are

 2   not materially inconsistent with this Judgment; and (b) do not materially limit the rights of Settlement Class

 3   Members in connection with the Settlement. Without further order of the Court, Lead Plaintiff and

 4   Defendants may agree to reasonable extensions of time to carry out any provisions of the Settlement.

 5          20.     Termination of Settlement – If the Settlement is terminated as provided in the Stipulation
 6   or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be vacated, rendered

 7   null and void, and be of no further force and effect, except as otherwise provided by the Stipulation, and

 8   this Judgment shall be without prejudice to the rights of Lead Plaintiff, the other Settlement Class

 9   Members, and Defendants, and the Parties shall revert to their respective positions in the Action

10   immediately prior to the execution of the Term Sheet on June 11, 2021, as provided in the Stipulation.

11          21.     Entry of Final Judgment – There is no just reason to delay the entry of this Judgment as
12   a final judgment in this Action. Accordingly, the Clerk of the Court is expressly directed to immediately

13   enter this final judgment in this Action.

14

15          SO ORDERED this _______ day of ______________, 2021.

16

17

18                                                ________________________________________
                                                          The Honorable Lucy H. Koh
19                                                         United States District Judge
20

21

22

23

24

25

26

27

28


                                             8               Case No. 5:18-cv-06720-LHK
                   [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
     Case 5:18-cv-06720-LHK Document 189-2 Filed 07/15/21 Page 94 of 94

                                                                                    EXHIBIT B

 1                                          Exhibit 1
     [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     9               Case No. 5:18-cv-06720-LHK
           [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT
